 

 
 
 
EXECUTION VERSION
Herman Miller, Inc.
 
 
$100,000,000
 
Private Shelf Facility
________________
Private Shelf Agreement
________________
Dated as of December 14, 2010

--------------------------------------------------------------------------------

 

Table of Contents
Section
Heading
Page
 
 
 
 
 
Section 1.
Authorization of Notes
1
 
 
Section 1.1.
 
Authorization of Issue of Notes
1
 
 
Section 1.2.
 
Additional Interest
1
 
Section 2.
Sale and Purchase of Notes
2
 
Section 3.
Closing
5
 
 
Section 3.1.
 
Facility Closings
5
 
 
Section 3.1.
 
Rescheduled Facility Closings
6
 
Section 4.
Conditions to Closing
6
 
 
Section 4.1.
 
Representations and Warranties
6
 
 
Section 4.2.
 
Performance; No Default
6
 
 
Section 4.3.
 
Compliance Certificates
7
 
 
Section 4.4.
 
Opinions of Counsel
7
 
 
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc
7
 
 
Section 4.6.
 
Payment of Fees
7
 
 
Section 4.7.
 
Private Placement Number
8
 
 
Section 4.8.
 
Changes in Corporate Structure
8
 
 
Section 4.9.
 
Material Adverse Change
8
 
 
Section 4.10.
 
Subsidiary Guaranties; Confirmation of Subsidiary Guarantees
8
 
 
Section 4.11.
 
Proceedings and Documents
8
 
Section 5.
Representations and Warranties of the Company
8
 
 
Section 5.1.
 
Organization; Power and Authority
8
 
 
Section 5.2.
 
Authorization, Etc
9
 
 
Section 5.3.
 
Disclosure
9
 
 
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
9
 
 
Section 5.5.
 
Financial Statements; Material Liabilities
10
 
 
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc
11
 
 
Section 5.7.
 
Governmental Authorizations, Etc
11
 
 
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
11
 
 
Section 5.9.
 
Taxes
11
 
 
Section 5.10.
 
Title to Property; Leases
12
 
 
Section 5.11.
 
Licenses, Permits, Etc
12
 
 
Section 5.12.
 
Compliance with ERISA
12
 

 

--------------------------------------------------------------------------------

 

 
 
 
Section 5.13.
 
Private Offering by the Company
13
 
 
Section 5.14.
 
Use of Proceeds; Margin Regulations
13
 
 
Section 5.15.
 
Existing Debt; Future Liens
14
 
 
Section 5.16.
 
Foreign Assets Control Regulations, Etc
14
 
 
Section 5.17.
 
Status under Certain Statutes
14
 
 
Section 5.18.
 
Environmental Matters
15
 
 
Section 5.19.
 
Notes Rank Pari Passu
15
 
 
Section 5.19.
 
Hostile Tender Offier
15
 
Section 6.
Representations of the Purchaser
15
 
 
Section 6.1.
 
Purchase for Investment
15
 
 
Section 6.2.
 
Accredited Investor
16
 
 
Section 6.3.
 
Source of Funds
16
 
Section 7.
Information as to Company
17
 
 
Section 7.1.
 
Financial and Business Information
17
 
 
Section 7.2.
 
Officer's Certificate
20
 
 
Section 7.3.
 
Visitation
20
 
Section 8.
Payment of the Notes
21
 
 
Section 8.1.
 
Required Prepayments
21
 
 
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
21
 
 
Section 8.3.
 
Allocation of Partial Prepayments
21
 
 
Section 8.4.
 
Maturity; Surrender, Etc.
22
 
 
Section 8.5.
 
Purchase of Notes
22
 
 
Section 8.6.
 
Make-Whole Amount for the Notes
22
 
 
Section 8.7.
 
Change in Control
23
 
Section 9.
Affirmative Covenants
25
 
 
Section 9.1.
 
Compliance with Law
25
 
 
Section 9.2.
 
Insurance
25
 
 
Section 9.3.
 
Maintenance of Properties
25
 
 
Section 9.4.
 
Payment of Taxes and Claims
26
 
 
Section 9.5.
 
Corporate Existence, Etc
26
 
 
Section 9.7.
 
Notes to Rank Pari Passu
26
 
 
Section 9.7.
 
Subsidiary Guarantors
26
 
 
Section 9.9.
 
Books and Records
27
 
 
Section 9.10.
 
Additional Covenants
27
 
Section 10.
Negative Covenants
27
 
 
Section 10.1.
 
Indebtedness
27
 
 
Section 10.2.
 
Limitation on Liens
28
 
 
Section 10.3.
 
Fundamental Changes
29
 
 
Section 10.4.
 
Investments, Loans, Advances and Acquisitions
30
 

--------------------------------------------------------------------------------

 

 
Section 10.5.
 
Swap Agreements
30
 
 
Section 10.6.
 
Restricted Payments
30
 
 
Section 10.7.
 
Transactions with Affiliates
31
 
 
Section 10.8.
 
Restrictive Agreements
32
 
 
Section 10.9.
 
Disposition of Assets
32
 
 
Section 10.10.
 
Change in Business
33
 
 
Section 10.11.
 
Leverage Ratio
33
 
 
Section 10.12.
 
Interest Coverage Ratio
33
 
 
Section 10.13.
 
Debt Prepayments
33
 
 
Section 10.14.
 
Terrorism Sanctions Regulations
34
 
Section 11.
Events of Default
34
 
Section 12.
Remedies on Default, Etc
36
 
 
Section 12.1.
 
Acceleration
36
 
 
Section 12.2.
 
Other Remedies
36
 
 
Section 12.3.
 
Rescission
37
 
 
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc
37
 
Section 13.
Registration; Exchange; Substitution of Notes
37
 
 
Section 13.1.
 
Registration of Notes
37
 
 
Section 13.2.
 
Transfer and Exchange of Notes
37
 
 
Section 13.3.
 
Replacement of Notes
38
 
Section 14.
Payments on Notes
38
 
 
Section 14.1.
 
Place of Payment
38
 
 
Section 14.2.
 
Home Office Payment
39
 
Section 15.
Expenses, Etc
39
 
 
Section 15.1.
 
Transaction Expenses
39
 
 
Section 15.2.
 
Survival
40
 
Section 16.
Survival of Representations and Warranties; Entire Agreement
40
 
Amendment and Waiver
40
 
 
Section 17.1.
 
Requirements
40
 
 
Section 17.2.
 
Solicitation of Holders of Notes
40
 
 
Section 17.3.
 
Binding Effect, Etc
41
 
 
Section 17.4.
 
Notes Held by Company, Etc
41
 
Section 18.
Notices
42
 

--------------------------------------------------------------------------------

 

Section 19.
Reproduction of Documents
43
 
Section 20.
Confidential Information
43
 
Section 21.
Substitution of Purchaser
44
 
Section 22.
Miscellaneous
44
 
 
Section 22.1.
 
Successors and Assigns
44
 
 
Section 22.2.
 
Payments Due on Non-Business Days
44
 
 
Section 22.3.
 
Accounting Terms
45
 
 
Section 22.4.
 
Severability
45
 
 
Section 22.5.
 
Construction
45
 
 
Section 22.6.
 
Counterparts
46
 
 
Section 22.7.
 
Governing Law
46
 
 
Section 22.8.
 
Jurisdiction and Process; Waiver of Jury Trial
46
 
 
Section 22.9.
 
Transaction References
47
 

--------------------------------------------------------------------------------

 

Purchaser Schedule
 
 
 
 
Information Schedule
 
 
 
 
Schedule A
-Defined Terms
 
 
 
Schedule 5.4(a)
-Organization and Ownership of Shares of Subsidiaries; Affiliates
 
 
 
Schedule 5.4(d)
-Organization and Ownership of Shares of Subsidiaries; Affiliates
 
 
 
Schedule 5.11
-Licenses, Permits, Etc.
 
 
 
Schedule 5.15(c)
-Existing Debt; Future Liens
 
 
 
Schedule 10.1
-Indebtedness
 
 
 
Schedule 10.2
-Limitation on Liens
 
 
 
Schedule 10.8
-Existing Restrictions on Subsidiaries
 
 
 
Exhibit 1
-Form of Note
 
 
 
Exhibit 2(c)
-Form of Request for Purchase
 
 
 
Exhibit 2(e)
-Form of Confirmation of Acceptance
 
 
 
Exhibit 4.4(a)
-Form of Opinion of General Counsel to the Company
 
 
 
Exhibit 4.4(b)
-Form of Opinion of Special Counsel to the Purchasers

 
 
Herman Miller, Inc.
855 East Main Avenue
Zeeland, Michigan 49464-0302
$100,000,000 Private Shelf Facility
Dated as of
December 14, 2010
To Prudential Investment Management, Inc. (“Prudential”)
To each other Prudential Affiliate which becomes bound
by certain provisions of this Agreement as hereinafter provided
( each, a “Purchaser” and collectively, the “Purchasers”):
Ladies and Gentlemen:
Herman Miller, Inc., a Michigan corporation (the “Company”), agrees with you as
follows. Certain capitalized and other terms used in this Agreement are defined
in Schedule A; and references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.
Section 1.    Authorization of Notes
Section 1.1.    Authorization of Issue of Notes    The Company will authorize
the issue of its senior promissory notes (the “Notes”) in the aggregate
principal amount of $100,000,000, to be dated the date of issue thereof, to
mature, in the case of each Note so issued, no more than 10.5 years after the
date of original issuance thereof, to have an average life, in the case of each
Note so issued, of no more than 10.5 years after the date of original issuance
thereof, to bear interest on the unpaid balance thereof from the date thereof at
the rate per annum, and to have such other particular terms, as shall be set
forth, in the case of each Note so issued, in the Confirmation of Acceptance
with respect to such Note delivered pursuant to Section 2(e), and to be
substantially in the form of Exhibit 1 attached hereto. The terms “Note” and
“Notes” as used herein shall include each Note delivered pursuant to any
provision of this Agreement and each Note delivered in substitution or exchange
for any such Note pursuant to any such provision. Notes which have (i) the same
final maturity, (ii) the same principal prepayment dates, (iii) the same
principal prepayment amounts (as a percentage of the original principal amount
of each Note), (iv) the same interest rate, (v) the same interest payment
periods and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note's ultimate predecessor Note was issued), are herein called a
“Series” of Notes.
Section 1.2.    Additional Interest     If the Company shall make a Step-Up
Election, then the interest rate payable on the Notes shall be increased by
0.75% (the “Additional Interest”) for the period commencing on the first day of
the first fiscal quarter for which the Step-Up Election is in effect and ending
as of the last day of the last fiscal quarter for which such Step-Up Election is
in effect.

1

--------------------------------------------------------------------------------

 

Section 2.    Sale and Purchase of Notes
 
(a)(i)    Facility. Prudential is willing to consider, in its sole discretion
and within limits which may be authorized for purchase by Prudential Affiliates
from time to time, the purchase of Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Notes is herein called
the “Facility”. At any time, the aggregate principal amount of Notes stated in
Section 1.1, minus the aggregate principal amount of Notes purchased and sold
pursuant to this Agreement prior to such time, minus the aggregate principal
amount of Accepted Notes (as hereinafter defined) which have not yet been
purchased and sold hereunder prior to such time, is herein called the “Available
Facility Amount.” NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF NOTES BY PRUDENTIAL AFFILIATES, THIS AGREEMENT IS ENTERED INTO ON
THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE
SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE NOTES, OR TO QUOTE
RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF NOTES, AND
THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY
PRUDENTIAL AFFILIATE.
(a)(ii)    Limitation on Facility. Notwithstanding anything in Section 2(a)(i),
the Company may not request the issuance of Notes, and neither Prudential nor
any other Prudential Affiliate shall be required to purchase Notes pursuant to
the Facility if, after the issuance of such Notes, the aggregate amount of
Herman Miller Exposure would exceed $150,000,000.
(b)    Issuance Period. Notes may be issued and sold pursuant to this Agreement
until the earlier of (i) the third anniversary of the date of this Agreement (or
if such anniversary date is not a Business Day, the Business Day next preceding
such anniversary), (ii) the thirtieth day after Prudential shall have given to
the Company, or the Company shall have given to Prudential, a written notice
stating that it elects to terminate the issuance and sale of Notes pursuant to
this Agreement (or if such thirtieth day is not a Business Day, the Business Day
next preceding such thirtieth day), (iii) the last Closing Day after which there
is no Available Facility Amount, (iv) the termination of the Facility under
Section 12 of this Agreement, and (v) the acceleration of any Note under Section
12 of this Agreement. The period during which Notes may be issued and sold
pursuant to this Agreement is herein called the “Issuance Period”.
(c)    Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Notes (each such request being a
“Request for Purchase”). Each Request for Purchase shall be made to Prudential
by facsimile transmission, overnight delivery service or by a Portable Document
Format (“PDF”) attachment to an email transmitted to an email address for an
Authorized Officer, and shall (i) specify the aggregate principal amount of
Notes covered thereby, which shall not be less than $25,000,000 and not be
greater than the Available Facility Amount at the time such Request for Purchase
is made, (ii) specify the principal amounts, final maturities (which shall be no
more than 10.5 years from the date of issuance), average life (which shall be no
more than 10.5 years from the date of issuance), principal prepayment dates and
amounts and interest payment periods (quarterly or semi-annually in arrears) of
the Notes covered thereby, (iii) specify the use of proceeds of such Notes, (iv)
specify the proposed day for the closing of the purchase and sale of such Notes,
which shall be a Business Day during the Issuance Period not less than 10 days
and not more than 25 days after the making of such Request for Purchase, (v)
specify the number of the account and the name and address of the depository
institution to which the purchase prices of such Notes are to be transferred on
the Closing Day for such purchase and sale, (vi) certify that the
representations and warranties contained in Section 5 are true on and as of the
date of such Request for Purchase and that there exists on the date of such
Request for Purchase no Event of Default or Default, and (vii) be substantially
in the form of Exhibit 2(c) attached hereto. Each Request for Purchase shall be
in writing signed by the Company and shall be deemed made when received by
Prudential.
(d)    Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to Section 2(c),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone, facsimile transmission or by a PDF attachment to an to an email
transmitted to an email address for an Authorized Officer, in each case between
9:30 A.M. and 1:30 P.M. New York City local time (or such later time as
Prudential may elect) interest rate quotes for the several principal amounts,
maturities, principal prepayment schedules, and interest payment periods of
Notes specified in such Request for Purchase. Each interest rate quoted shall be
a fixed rate equal to the yield to maturity on a United States Treasury Note
having a maturity equal or closest to the average life of the Notes proposed to
be issued (or an interpolated yield using specified United States Treasury
Notes), plus a credit spread. Each quote shall also represent the interest rate
per annum payable on the outstanding principal balance of such Notes at which a
Prudential Affiliate would be willing to purchase such Notes at 100% of the
principal amount thereof.
(e)    Acceptance. Within the Acceptance Window with respect to any interest
rate quotes provided pursuant to Section 2(d), the Company may, subject to
Section 2(f), elect to accept such interest rate quotes as to not less than
$25,000,000 aggregate principal amount of the Notes specified in the related
Request for Purchase. Such election shall be made by an Authorized Officer of
the Company notifying Prudential by telephone, facsimile transmission or by a
PDF attachment to an to an email transmitted to an email address for an
Authorized Officer within the Acceptance Window that the Company elects to
accept such interest rate quotes, specifying the Notes (each such Note being an
“Accepted Note”) as to which such acceptance (an “Acceptance”) relates. The day
the Company notifies Prudential of an Acceptance with respect to any Accepted
Notes is herein called the “Acceptance Day” for such Accepted Notes. Any
interest rate quotes as to which Prudential does not receive an Acceptance
within the Acceptance Window shall expire, and no purchase or sale of Notes
hereunder shall be made based on such expired interest rate quotes. Subject to
Section 2(f) and the other terms and conditions hereof, the Company agrees to
sell to a Prudential Affiliate, and Prudential agrees to cause the purchase by a
Prudential Affiliate of, the Accepted Notes at 100% of the principal amount of
such Notes. As soon as practicable following the Acceptance Day, the Company,
Prudential and each Prudential Affiliate which is to purchase any such Accepted
Notes will execute a confirmation of such Acceptance substantially in the form
of Exhibit 2(e) attached hereto (a “Confirmation of Acceptance”). If the Company
should fail to execute and return to Prudential within three Business Days
following the Company's receipt of a Confirmation of Acceptance with respect to
any Accepted Notes from Prudential, Prudential or any Prudential Affiliate may
at its election at any time prior to Prudential's receipt thereof cancel the
closing with respect to such Accepted Notes by so notifying the Company in
writing.
(f)    Market Disruption. Notwithstanding the provisions of Section 2(e), if
Prudential shall have provided interest rate quotes pursuant to Section 2(d) and
thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with Section 2(e) the domestic
market for U.S. Treasury securities, derivatives or other financial instruments
shall have closed or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally on the
New York Stock Exchange or in the domestic market for U.S. Treasury securities,
derivatives or other financial instruments, then such interest rate quotes shall
expire, and no purchase or sale of Notes hereunder shall be made based on such
expired interest rate quotes. If the Company thereafter notifies Prudential of
the Acceptance of any such interest rate quotes, such Acceptance shall be
ineffective for all purposes of this Agreement, and Prudential shall promptly
notify the Company that the provisions of this Section 2(f) are applicable with
respect to such Acceptance.
(g)    Fees.
(g)(i)    Structuring Fee. In consideration of the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, at the
time of the execution and delivery of this Agreement by the Company and
Prudential, the Company will pay to Prudential or at the direction of Prudential
by wire transfer of immediately available funds a fee (the “Structuring Fee”) in
the amount of $25,000.
(g)(ii).    Issuance Fee. The Company will pay to each Purchaser in immediately
available funds a fee (the “Issuance Fee”) on each Closing Day in an amount
equal to 0.10% of the aggregate principal amount of Notes sold to such Purchaser
on such Closing Day.
(g)(iii).    Delayed Delivery Fee. If the closing of the purchase and sale of
any Accepted Note is delayed for any reason, except for the sole reason of a
failure by a Purchaser to fund the purchase price for such Accepted Note when
the Company has satisfied all conditions under Section 4 of this Agreement on
the original Closing Day for such Accepted Note, beyond the original Closing Day
for such Accepted Note, the Company will pay to each Purchaser which shall have
agreed to purchase such Accepted Note on (a)  the Cancellation Date or actual
closing date of such purchase and sale and (b) if earlier, the next Business Day
following 90 days after the Acceptance Day for such Accepted Note and on each
Business Day following 90 days after the prior payment hereunder, a fee (the
“Delayed Delivery Fee”) calculated as follows:
(BEY - MMY) X DTS/360 X PA
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days for such Accepted
Note (a new alternative investment being selected by Prudential each time such
closing is delayed); “DTS” means Days to Settlement, i.e., the number of actual
days elapsed from and including the original Closing Day with respect to such
Accepted Note (in the case of the first such payment with respect to such
Accepted Note) or from and including the date of the next preceding payment (in
the case of any subsequent Delayed Delivery Fee payment with respect to such
Accepted Note) to but excluding the date of such payment; and “PA” means
Principal Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made. In no case shall the Delayed Delivery Fee be less
than zero. Nothing contained herein shall obligate any Purchaser to purchase any
Accepted Note on any day other than the Closing Day for such Accepted Note, as
the same may be rescheduled from time to time in compliance with Section 3.2.
(g)(iv)    Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of Section 2(e) or the penultimate
sentence of Section 3.2 that the closing of the purchase and sale of such
Accepted Note is to be canceled, or if the closing of the purchase and sale of
such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being the “Cancellation Date”), the Company
will pay to each Purchaser which shall have agreed to purchase such Accepted
Note on the Cancellation Date in immediately available funds an amount (the
“Cancellation Fee”) calculated as follows:
PI X PA
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in Section 2(g)(iii). The foregoing bid and ask prices
shall be as reported by TradeWeb LLC (or, if such data for any reason ceases to
be available through TradeWeb LLC, any publicly available source of similar
market data). Each price shall be based on a U.S. Treasury security having a par
value of $100.00 and shall be rounded to the second decimal place. In no case
shall the Cancellation Fee be less than zero.
Section 3.    Closing
Section 3.1.    Facility Closings.    Not later than 11:30 A.M. (New York City
local time) on the Closing Day for any Accepted Notes, the Company will deliver
to each Purchaser listed in the Confirmation of Acceptance relating thereto at
the offices of Prudential Capital Group, 180 North Stetson Street, Suite 5600,
Chicago, Illinois 60601, Attention: Law Department, or at such other place as
Prudential may have directed, the Accepted Notes to be purchased by such
Purchaser in the form of one or more Notes in authorized denominations as such
Purchaser may request for each Series of Accepted Notes to be purchased on the
Closing Day, dated the Closing Day and registered in such Purchaser's name (or
in the name of its nominee), against payment of the purchase price thereof by
transfer of immediately available funds for credit to the Company's account
specified in the Request for Purchase of such Notes.

2

--------------------------------------------------------------------------------

 

Section 3.2.    Rescheduled Facility Closings.    Rescheduled Facility Closings.
If the Company fails to tender to any Purchaser the Accepted Notes to be
purchased by such Purchaser on the scheduled Closing Day for such Accepted Notes
as provided above in Section 3.1, or any of the conditions specified in Section
4 shall not have been fulfilled by the time required on such scheduled Closing
Day, the Company shall, prior to 1:00 P.M., New York City local time, on such
scheduled Closing Day notify Prudential (which notification shall be deemed
received by each Purchaser) in writing whether (i) such closing is to be
rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one Business Day and not more than 10 Business Days after
such scheduled Closing Day (the “Rescheduled Closing Day”)) and certify to
Prudential (which certification shall be for the benefit of each Purchaser) that
the Company reasonably believes that it will be able to comply with the
conditions set forth in Section 4 on such Rescheduled Closing Day and that the
Company will pay the Delayed Delivery Fee in accordance with Section 2(g)(iii)
or (ii) such closing is to be canceled. In the event that the Company shall fail
to give such notice referred to in the preceding sentence, Prudential (on behalf
of each Purchaser) may at its election, at any time after 1:00 P.M., New York
City local time, on such scheduled Closing Day, notify the Company in writing
that such closing is to be canceled. Notwithstanding anything to the contrary
appearing in this Agreement, the Company may not elect to reschedule a closing
with respect to any given Accepted Notes on more than one occasion, unless
Prudential shall have otherwise consented in writing.
Section 4.    Conditions to Closing
Each Purchaser's obligation to purchase and pay for the Notes to be sold to such
Purchaser on the Closing Day for such Notes is subject to the fulfillment to
such Purchaser's satisfaction, prior to or at such Closing Day, of the following
conditions:
Section 4.1.    Representations and Warranties    The representations and
warranties of the Company and each Subsidiary Guarantor in this Agreement and in
each other Transaction Document to which it is a party shall be correct when
made and at the time of the applicable Closing Day (except with regard to
representations and warranties that relate to a specific date, in which case
such representations and warranties will be correct on and as of such date).
Section 4.2.    Performance; No Default     The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and each other Transaction Document to which it is a
party required to be performed or complied with by the Company or such
Subsidiary Guarantor prior to or at such Closing Day, and after giving effect to
the issue and sale of the Notes to be issued on such Closing Day (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing.
    

3

--------------------------------------------------------------------------------

 

Section 4.3.    Compliance Certificates
(a)    Officer's Certificate of the Company and each Subsidiary Guarantor. The
Company and each Subsidiary Guarantor shall have delivered to such Purchaser an
Officer's Certificate, dated the date of such Closing Day, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.8 have been fulfilled.
(b)    Secretary's Certificate of the Company and each Subsidiary Guarantor. The
Company and each Subsidiary Guarantor shall have delivered to such Purchaser a
certificate of its Secretary or Assistant Secretary, dated the date of such
Closing Day, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
this Agreement, the Notes being issued on such Closing Day and any other
Transaction Documents being delivered on such Closing Day.
Section 4.4.    Opinions of Counsel     Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing Day (a) from James E. Christenson, General Counsel of the Company,
covering the matters set forth in Exhibit 4.4(a) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers), and (b) from Schiff Hardin LLP, the
Purchasers' special counsel in connection with such transactions, substantially
in the form set forth in Exhibit 4.4(b) and covering such other matters incident
to such transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc.     On the date of
such Closing Day such Purchaser's purchase of Notes being issued on such Closing
Day shall (a) be permitted by the laws and regulations of each jurisdiction to
which such Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If requested by such Purchaser,
such Purchaser shall have received an Officer's Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.
Section 4.6.    Payment of Fees
(a)    The Company shall have paid to Prudential and each Purchaser on or before
such Closing Day any fees due it pursuant to or in connection with this
Agreement, including any Structuring Fee due pursuant to Section 2(g)(i), any
Issuance Fee due pursuant to Section 2(g)(ii) and any Delayed Delivery Fee due
pursuant to Section 2(g)(iii).
(b)    Without limiting the provisions of Section 15.1, the Company shall have
paid on or before such Closing Day, the reasonable fees, reasonable charges and
reasonable disbursements of the Purchasers' special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to such Closing Day.
    

4

--------------------------------------------------------------------------------

 

Section 4.7.    Private Placement Number     A Private Placement Number issued
by Standard & Poor's CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each Series of Notes to be issued such Closing Day.
Section 4.8.    Changes in Corporate Structure     Following the date of the
most recent financial statements referred to in Section 5.5, neither the Company
nor any Subsidiary shall have changed its jurisdiction of organization or,
except as disclosed in any Request for Purchase and except for mergers and
consolidations of a Wholly-Owned Subsidiary into the Company or between
Wholly-Owned Subsidiaries, been a party to any merger or consolidation, or shall
have succeeded to all or any substantial part of the liabilities of any other
entity.
Section 4.9.    Material Adverse Change.     Since May 29, 2010, no material
adverse change in the business, condition (financial or otherwise), operations
or prospects of the Company and its Subsidiaries shall have occurred or be
threatened.
Section 4.10.    Subsidiary Guaranties; Confirmation of Subsidiary
Guarantees.     On or before the initial Closing Day, each Subsidiary which is
required to execute and deliver a Subsidiary Guaranty pursuant to Section 9.7
shall have executed and delivered such Subsidiary Guaranty and the other
documents required under Section 9.7. With respect to any Closing Day occurring
after the initial Closing Day, the Company shall have caused each Subsidiary
Guarantor to duly execute and deliver a Confirmation of Subsidiary Guaranty
(each as amended, modified, restated or otherwise modified from time to time, a
“Confirmation of Subsidiary Guaranty”) in form and substance reasonably
satisfactory to the Required Holder(s).
Section 4.11.    Proceedings and Documents.     All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
Section 5.    Representations and Warranties of the Company.
The Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority.     The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.
    

5

--------------------------------------------------------------------------------

 

Section 5.2.    Authorization, Etc.     This Agreement has been, and the Notes
to be issued on any Closing Day, when executed and delivered by the Company,
will have been, duly authorized by all necessary corporate action on the part of
the Company, any Subsidiary Guaranties or Confirmations of Subsidiary Guaranty
to be delivered by any Subsidiary Guarantor have been duly authorized by all
necessary corporate action on the part of the Subsidiary Guarantor, and this
Agreement and each such Subsidiary Guaranty and Confirmation of Subsidiary
Guaranty constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Company or the
Subsidiary Guarantor party thereto, as the case may be, enforceable against the
Company or the Subsidiary Guarantor party thereto, as the case may be, in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 5.3.    Disclosure.    This Agreement and the documents, certificates or
other writings (including the financial statements referred to in Section 5.5)
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby (this Agreement and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser prior to the applicable Closing Day being referred to, collectively,
as the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Disclosure Documents, since the
end of the most recent fiscal year for which audited financial statements have
been furnished to Prudential at the time of the execution of this Agreement by
Prudential (in the case of making this representation at the time of the
execution of this Agreement), or, in the case of the making of this
representation at the time of the issuance of a Series of Notes, since the end
of the most recent fiscal year for which audited financial statements described
in clause (i) of Section 5.5 had been provided to Prudential prior to the time
Prudential provided the interest rate quote to the Company pursuant to Section
2(d) with respect to such Series of Notes, there has been no change in the
financial condition, operations, business, properties or prospects of the
Company or any of its Subsidiaries except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Company that would reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents. Notwithstanding the foregoing, neither the Company nor its
Subsidiaries make any representations or warranties regarding the accuracy of
any projections, predictions or other estimation of future events, except that
any such projections, predictions or other estimations provided by the Company
or its Subsidiaries are reasonable based on the assumptions stated therein and
the best information available to the officers of the Company.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company's Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each Subsidiary, (ii) of the Company's Affiliates, other than
Subsidiaries, and (iii) of the Company's directors and senior officers, in each
case as of the date of this Agreement.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.
(d)    No Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities.     The Company has
delivered to each Purchaser of any Note the following financial statements: (i)
a consolidated balance sheet of the Company and its Subsidiaries as at the last
date of its fiscal year in each of the three fiscal years of the Company most
recently completed prior to the date as of which this representation is made or
repeated to such Purchaser (other than fiscal years completed within 90 days
prior to such date for which audited financial statements have not been
released) and consolidated statements of income and cash flows and a
consolidated statement of shareholders' equity of the Company and its
Subsidiaries for each such year, all reported on by Ernst & Young LLP (or such
other nationally recognized accounting firm as may be reasonably acceptable to
such Purchaser) and (ii) consolidated balance sheet of the Company and its
Subsidiaries as at the end of the quarterly period (if any) most recently
completed prior to such date and after the end of such fiscal year (other than
quarterly periods completed within 45 days prior to such date for which
financial statements have not been released) and the comparable quarterly period
in the preceding fiscal year and consolidated statements of income and cash
flows and a consolidated statement of shareholders' equity for the periods from
the beginning of the fiscal years in which such quarterly periods are included
to the end of such quarterly periods, prepared by the Company. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates thereof and the
consolidated results of their operations and cash flows for the respective
periods indicated and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc.     The execution,
delivery and performance by the Company of this Agreement, the Notes and the
other Transaction Documents will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary, or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc.     No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company or any Subsidiary Guaranty of this Agreement, the Notes or any
other Transaction Documents.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.    
(a) There are no actions, suits, investigations or proceedings pending or, to
the Knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
Section 5.9.    Taxes.    The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that would
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods have been made in
accordance with GAAP. The federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended June 3, 2006.
    

6

--------------------------------------------------------------------------------

 

Section 5.10.    Title to Property; Leases.    The Company and its Subsidiaries
have good and sufficient title to their respective properties which the Company
and its Subsidiaries own or purport to own that individually or in the aggregate
are Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.
Section 5.11.    Licenses, Permits, Etc.     Except as disclosed in
Schedule 5.11,
(a)    the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others;
(b)    to the best Knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and
(c)    to the best Knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.
Section 5.12.    Compliance with ERISA
(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code or section
4068 of ERISA, other than such liabilities or Liens as would not be individually
or in the aggregate Material.
(b)    Except as disclosed in any Request for Purchase, the present value of the
aggregate benefit liabilities under each of the Plans (other than Multiemployer
Plans), determined as of the end of such Plan's most recently ended plan year on
the basis of the actuarial assumptions specified for funding purposes in such
Plan's most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities.
The term “benefit liabilities” has the meaning specified in section 4001 of
ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    Except as disclosed in any Request for Purchase, the expected
post-retirement benefit obligation (determined as of the last day of the
Company's most recently ended fiscal year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
the Company and its Subsidiaries is not Material.
(e)    The execution and delivery of this Agreement and the other Transaction
Documents and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which a tax would be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Code. The representation by the Company in the
first sentence of this Section 5.12(e) is made in reliance upon and subject to
the accuracy of each Purchaser's representation in Section 6.3 as to the sources
of the funds to be used to pay the purchase price of the Notes to be purchased
by such Purchaser.
Section 5.13.    Private Offering by the Company    Neither the Company nor
anyone acting on the Company's behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and other Institutional Investors each of which has been
offered the Notes in connection with a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations.    Margin Regulations. The
Company will apply the proceeds of the sale of the Notes as set forth in the
applicable Request for Purchase. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.
    

7

--------------------------------------------------------------------------------

 

Section 5.15.    Existing Debt; Future Liens.     Neither the Company nor any of
its Subsidiaries has outstanding any Indebtedness that is prohibited by Section
10. Neither the Company nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of the Company or such Subsidiary, and no event or condition
exists with respect to any Indebtedness of the Company or any Subsidiary, that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.
(b)    Neither the Company nor any Subsidiary has agreed or consented to cause
or permit in the future (upon the happening of a contingency or otherwise) any
of its property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.2.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc.    
(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
(b)    Neither the Company nor any Subsidiary is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or,
to the Knowledge of the Company, engages in any dealings or transactions with
any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.
(c)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
Section 5.17.    Status under Certain Statutes.     Neither the Company nor any
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Company Act of 2005, as amended, the
ICC Termination Act of 1995, as amended, or the Federal Power Act, as amended.
    

8

--------------------------------------------------------------------------------

 

Section 5.18.    Environmental Matters
(a) Neither the Company nor any Subsidiary has Knowledge of any liability or has
received any notice of any liability, and no proceeding has been instituted
raising any liability against the Company or any of its Subsidiaries or any of
their respective real properties now or formerly owned, leased or operated by
any of them, or other assets, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary has Knowledge of any facts which
would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.
(c)    Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in each case in a manner
contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.
(d)    All buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.
Section 5.19.    Notes Rank Pari Passu.     The obligations of the Company under
this Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Indebtedness (actual or contingent) of the Company, including,
without limitation, all senior unsecured Indebtedness of the Company, described
in Schedule 5.15 hereto.
Section 5.20.    Hostile Tender Offer.    None of the proceeds of the sale of
any Notes will be used to finance a Hostile Tender Offer.
Section 6.    Representations of the Purchaser
Section 6.1.    Purchase for Investment.    Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser's or such pension or trust funds property
shall at all times be within such Purchaser's or such pension or trust funds'
control. Each Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.
    

9

--------------------------------------------------------------------------------

 

Section 6.2.    Accredited Investor.    Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.
Section 6.3.    Source of Funds.    Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor's Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser's state of domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser's fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an "investment fund" (within the meaning
of Part V of PTE 84-14 (the "QPAM Exemption")) managed by a "qualified
professional asset manager" or "QPAM" (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan's assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, the QPAM does not own a 10% or more interest in the Company and no
person controlling or controlled by the QPAM (applying the definition of
"control" in Section V(e) of the QPAM Exemption) owns a 20% or more interest in
the Company (or less than 20% but greater than 10%, if such person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7.    Information as to Company
Section 7.1.    Financial and Business Information.         The Company shall
deliver either by paper or electronic means (in accordance with Section 18) at
the Company's option to Prudential and each holder of Notes that is an
Institutional Investor:
(a)    Quarterly Statements - within 45 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year):
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders' equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the Securities and Exchange Commission
within the time period specified above the Company's Quarterly Report on
Form 10-Q prepared in compliance with the requirements therefor shall be deemed
to satisfy the requirements of this Section 7.1(a), provided further that the
Company shall have given Prudential and each Purchaser timely notice of such
filings by email,
(b)    Annual Statements - within 90 days after the end of each fiscal year of
the Company:
(i)    a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders' equity and
cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
filing with the Securities and Exchange Commission within the time period
specified above of the Company's Annual Report on Form 10-K for such fiscal year
(together with the Company's annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor shall be deemed to satisfy the requirements of this
Section 7.1(b), provided further that the Company shall have given Prudential
and each Purchaser timely notice of such filings by email;
(c)    SEC and Other Reports - except for filings referred to in Section 7.1(a)
and (b) above, promptly upon their becoming available and, to the extent
applicable, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to its principal lending banks
as a whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to public securities holders generally, and (ii) each
Material regular, current or periodic report, each Material registration
statement (without exhibits except as expressly requested by such holder), and
each Material prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission; provided that filing
with the Securities and Exchange Commission of any reports required under this
Section 7.1(c) prepared in accordance with the requirements therefore shall be
deemed to satisfy the requirements of this Section 7.1(c); provided, further
that the Company shall have given Prudential and each Purchaser timely notice of
such filings by email.
(d)    Notice of Default or Event of Default - promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(e), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
(e)    ERISA Matters - promptly, and in any event within five Business Days
after a Responsible Officer becomes aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that would result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the imposition of a penalty or excise tax under the provisions of
the Code relating to employee benefit plans, or the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, would reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority - promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and
(g)    Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.
    

10

--------------------------------------------------------------------------------

 

Section 7.2.    Officer's Certificate.         Each set of financial statements
delivered to Prudential or a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) hereof shall be accompanied by a certificate of a Senior
Financial Officer setting forth:
(a)    Covenant Compliance - the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.1, 10.2 , 10.3, 10.4, 10.6, 10.9, 10.11, 10.12 and
each additional covenant provided by Section 9.10 hereof during the quarterly or
annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence); and
(b)    Event of Default - a statement that such officer has reviewed the
relevant terms hereof and such review has not have disclosed the existence
during the quarterly or annual period covered by the statements then being
furnished of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.
Section 7.3.    Visitation.    The Company shall permit Prudential and the
representatives of each holder of Notes that is an Institutional Investor:
(a)    No Default - if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company's officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
(b)    Default - if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

11

--------------------------------------------------------------------------------

 

Section 8.    Payment of the Notes.
Section 8.1.    Required Prepayments.     Each Series of Notes shall be subject
to required prepayments, if any, set forth in the Notes of such Series.
Section 8.2.    Optional Prepayments with Make-Whole Amount.    The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes of any Series, in integral multiples of
$500,000 and in a minimum amount of $1,000,000 on any one occurrence, at 100% of
the principal amount so prepaid, together with interest accrued thereon to the
date of such prepayment, plus the Make-Whole Amount determined for the
prepayment date with respect to such principal amount of each Note then
outstanding. The Company will give each holder of the Series of Notes to be
prepaid written notice of each optional prepayment under this Section 8.2 not
less than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Series of Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of the Series of Notes to be prepaid a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date. Any partial prepayment of
the Notes of any Series pursuant to this Section 8.2 shall be applied in
satisfaction of the required payments and prepayments of principal thereof
(including the required payment of principal due upon the maturity thereof) in
inverse order of their scheduled due dates.
Section 8.3.    Allocation of Partial Prepayments.     In the case of any
partial prepayment of the Notes of any Series pursuant to Section 8.1 or Section
8.2, the principal amount of the Notes of such Series to be prepaid shall be
allocated among all of the Notes of such Series at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof.
    

12

--------------------------------------------------------------------------------

 

Section 8.4.    Maturity; Surrender, Etc.     In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes.    The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes, or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of the Notes upon the
same terms and conditions. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
Section 8.6.    Make-Whole Amount for the Notes.     The term “Make-Whole
Amount” means, with respect to any Note, an amount equal to the excess, if any,
of the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Note, minus the amount of such Called Principal,
provided that the Make-Whole Amount may in no event be less than zero. For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings with respect to the Called Principal of such Note:
“Called Principal” means, the principal of any Note that is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.
“Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by using
(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date on screen “PX-1” on the Bloomberg
Financial Market Service (or such other information service as may replace
Bloomberg) for actively traded U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or (ii) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable, the Treasury Constant Maturity
Series Yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date.
In either case, the yield will be determined, if necessary, by (a) converting
U.S. Treasury bill quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly on a straight line
basis between (1) the actively traded U.S. Treasury security with the maturity
closest to and greater than the Remaining Average Life and (2) the actively
traded U.S. Treasury security with the maturity closest to and less than the
Remaining Average Life.
“Remaining Average Life” means, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date and the
scheduled due date of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.
“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.
Section 8.7.    Change in Control.     (a) Notice of Change in Control or
Control Event. The Company will, within 15 Business Days after any Responsible
Officer has Knowledge of the occurrence of any Change in Control or Control
Event, give written notice of such Change in Control or Control Event to each
holder of Notes. Such notice shall contain and constitute an offer to prepay
Notes as described in subparagraph (b) of this Section 8.7 and shall be
accompanied by the certificate described in subparagraph (e) of this
Section 8.7.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). The Proposed Prepayment Date shall be not less than 20 days and not more
than 30 days after the date of such offer (if the Proposed Prepayment Date shall
not be specified in such offer, the Proposed Prepayment Date shall be the 20th
day after the date of such offer).
(c)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and without the
payment of any Make-Whole Amount. The prepayment shall be made on the Proposed
Prepayment Date.
(e)    Officer's Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.
(f)    “Change in Control” Defined. “Change in Control” means any of the
following events or circumstances:
(a) the membership of the Company's board of directors changes by more than 50%
during any 12-month period, or the number of members on the Company's board of
directors either increases or decreases by more than 50% during any 12 month
period;
(b) any person or group or persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) shall obtain ownership or control
in one or more series of transactions of more than 33% of the common Equity
Interests or 33% of the voting power of the Equity Interests of the Company
entitled to vote in the election of members of the board of directors of the
Company; or
(c) there shall have occurred under any credit agreement, indenture or other
instrument evidencing any Indebtedness in excess of $10,000,000 any “change in
control” or similar term (as defined in such credit agreement, indenture or
other evidence of Indebtedness) obligating, or permitting the holders of such
Indebtedness to obligate, the Company or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness or Equity Interests provided
for therein.
(g)    “Control Event” Defined. “Control Event” means:
(i)    the execution by the Company or any of its Subsidiaries or Affiliates of
any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control,
(ii)    the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control, or
(iii)    the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.

13

--------------------------------------------------------------------------------

 

Section 9.    Affirmative Covenants
The Company covenants that during the Issuance Period and so long thereafter as
any of the Notes are outstanding:
Section 9.1.    Compliance with Law.         Without limiting Section 10.14, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.2.    Insurance.     The Company will, and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.
Section 9.3.    Maintenance of Properties.     The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
    

14

--------------------------------------------------------------------------------

 

Section 9.4.    Payment of Taxes and Claims.    The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary not permitted by Section 10.2, provided that neither the Company nor
any Subsidiary need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of all such taxes and assessments in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc.     Subject to Sections 10.3 and 10.9,
the Company will at all times preserve and keep in full force and effect its
corporate existence, and will at all times preserve and keep in full force and
effect the corporate existence of each of its Subsidiaries (unless merged into
the Company or a Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence of any Subsidiary or the termination of or failure to
preserve in full force and effect any such right or franchise would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.6.    Notes to Rank Pari Passu.    The Notes and all other obligations
under this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all Indebtedness outstanding under the Bank Credit Agreement
and all other present and future unsecured Indebtedness (actual or contingent)
of the Company which is not expressed to be subordinate or junior in rank to any
other unsecured Indebtedness of the Company.
Section 9.7.    Subsidiary Guarantors.     (a) The Company will cause any
Subsidiary which is liable under a Guarantee with respect to, or a borrower or
co-obligor with respect to, any Indebtedness outstanding under, any Principal
Credit Facility, to deliver to each of the Holders of the Notes the following
items:
(i)    a duly executed guaranty agreement (the “Subsidiary Guaranty”) in form
and substance reasonably satisfactory to the Required Holder(s);
(ii)    a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and
(iii)    an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the Holders of the Notes satisfactory to the Required
Holder(s), to the effect that the Subsidiary Guaranty by such Person has been
duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal, valid and binding contract and agreement of such Person
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles.
(b)    The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from the Subsidiary Guaranty upon the written request of the Company,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of all Principal Credit Facilities and the Company so certifies to
the holders of the Notes in a certificate of a Responsible Officer, (ii) at the
time of such release and discharge, the Company shall deliver a certificate of a
Responsible Officer to the holders of the Notes stating that no Default or Event
of Default exists, and (iii) if any fee or other form of consideration is given
to any holder of Indebtedness of the Company for the purpose of such release,
holders of the Notes shall receive equivalent consideration.
Section 9.9.    Books and Records.    The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be.
Section 9.10.    Additional Covenants.         If at any time the Company or any
of its Subsidiaries shall enter into or be a party to any instrument or
agreement, including all such instruments or agreements in existence as of the
date hereof and all such instruments or agreements entered into after the date
hereof, relating to or amending any provisions applicable to any of its
Indebtedness which, in the aggregate together with any related Indebtedness,
exceeds $25,000,000, which includes covenants or defaults not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then the Company shall
promptly so advise the holders of the Notes. Thereupon, if the Required
Holder(s) shall request, upon notice to the Company, the Company and the holders
of the Notes shall enter into an amendment to this Agreement or an additional
agreement (as the Required Holder(s) may request), providing for substantially
the same covenants and defaults as those provided for in such instrument or
agreement to the extent required and as may be selected by the Required
Holder(s).
Section 10.    Negative Covenants.    
The Company covenants that during the Issuance Period and so long thereafter as
any of the Notes are outstanding:
Section 10.1.    Indebtedness.        The Company will not permit any Subsidiary
to create, incur, assume or permit to exist any Indebtedness, except:
(a)Indebtedness created hereunder;
(b)Indebtedness existing on the December 18, 2007 and set forth in Schedule 10.1
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
(c)Indebtedness owing to the Company;
(d)Guarantees of Indebtedness of the Company, provided that such Guarantees are
also delivered with respect to this Agreement and the Notes and all agreements,
opinions and other documents in connection therewith, as requested by the
Required Holder(s) and in form and substance satisfactory to the Required
Holder(s), are delivered to the Required Holder(s); and
(e)Indebtedness not otherwise permitted by this Section 10.1 that, together
(without duplication) with Indebtedness secured by Liens created by the Company
or any Subsidiary under Section 10.2(f), does not in the aggregate at any time
outstanding exceed the greater of (i) $20,000,000 and (ii) 10% of Tangible Net
Worth.
Section 10.2.    Limitation on Liens.         The Company will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
(f)Permitted Encumbrances;
(g)Liens on any property or asset of the Company or any Subsidiary existing on
December 18, 2007 and set forth in Schedule 10.2; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on
December 18, 2007 and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(h)Liens on any asset existing at the time of the purchase or other acquisition
thereof by the Company or any Subsidiary, provided that (i) any such Lien was
not created in contemplation of such purchase or other acquisition and does not
extend to any asset other than the asset so purchased or otherwise acquired and
proceeds thereof, (ii) such purchase or other acquisition thereof and the
Indebtedness secured by any such Lien is otherwise permitted hereunder and (iii)
the outstanding principal amount of the Indebtedness secured thereby is not
increased at any time;
(i)Liens on any asset of the Company or any Subsidiary securing Indebtedness
permitted hereunder which is incurred to finance the acquisition of such asset,
provided that (i) each such Lien shall be created substantially simultaneously
with the acquisition of the related asset; (ii) each such Lien does not at any
time encumber any asset other than the related asset financed by such
Indebtedness; (iii) the principal amount of Indebtedness secured by each such
Lien is not increased; and (iv) the principal amount of Indebtedness secured by
each such Lien shall at no time exceed 100% of the original purchase price of
such related asset at the time acquired;
(j)Liens on assets of Subsidiaries solely in favor of the Company as secured
party and securing Indebtedness owing by a Subsidiary to the Company; and
(k)Liens not otherwise permitted by this Section 10.2 securing Indebtedness
that, together (without duplication) with Indebtedness incurred or assumed by
any Subsidiary under Section 10.1(e), does not in the aggregate at any time
outstanding exceed the greater of (i) $20,000,000 and (ii) 10% of Tangible Net
Worth; provided, however that no such Liens shall secure the obligations of the
Company or any Subsidiary under any Principal Credit Facility.
    

15

--------------------------------------------------------------------------------

 

Section 10.3.    Fundamental Changes.     The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it, acquire any Person
as a new Subsidiary, sell all or substantially all of its assets or acquire all
or substantially all of the assets of any other Person, except for the following
(each, a “Permitted Acquisition”):
(l)the Company and its Wholly-Owned Subsidiaries may merge with each other and
the Company's Wholly-Owned Subsidiaries may sell all or substantially all of
their assets to each other, provided that in any such merger involving the
Company, the Company is the surviving Person; and
(m)the Company or any of its Subsidiaries may acquire (by merger or otherwise)
any Person as a new Subsidiary or acquire all or substantially all the assets of
any other Person (each, a “Proposed Target”); provided that:
(i)no Default or Event of Default exists or will result after giving effect to
any such acquisition;
(ii)the Proposed Target is engaged in a business or activity reasonably related
to the business of the Company and its Subsidiaries;
(iii)after giving effect to such acquisition, the Proposed Target shall be owned
directly by the Company or shall become a Wholly-Owned Subsidiary, directly or
indirectly, of the Company;
(iv)on a pro forma basis, as if the acquisition of the Proposed Target (and any
related incurrence or assumption of Indebtedness) had occurred at the beginning
of the most recently-ended four fiscal quarter period for which the Company has
delivered financial statements under Section 7.1(a) or Section 7.1(b) that
precedes the date on which such acquisition actually occurs, (A) the Leverage
Ratio as of the Determination Date for such acquisition would not exceed the
lesser of (1) 3.50 to 1 or (2) the maximum Leverage Ratio permitted under the
Bank Credit Agreement for a similar purpose, and (B) the Company would be in
compliance with the terms and conditions of this Agreement, which pro forma
results for a Permitted Acquisition with a total purchase price (including
assumed debt) exceeding $20,000,000 shall be evidenced by a certificate of a
Senior Financial Officer of the Company setting forth reasonably detailed
calculations demonstrating pro forma compliance with subclause (a) above and
with Section 10.12; and
(v)the board of directors or other governing body of the Proposed Target shall
have approved the acquisition and such acquisition shall be completed as a
result of an arm's length negotiation (i.e., on a non-hostile basis).
    

16

--------------------------------------------------------------------------------

 

Section 10.4.    Investments, Loans, Advances and Acquisitions.     The Company
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or make any Acquisition, except:
(n)Permitted Investments;
(o)Investments, loans or advances made by the Company to any Wholly-Owned
Subsidiary and made by any Subsidiary to the Company or any Subsidiary;
(p)Permitted Acquisitions; and
(q)Investments, loans or advances not otherwise permitted by this Section 10.4,
but only if (i) no Default or Event of Default exists or will result after
giving effect to any such investment, loan or advance and (ii) on a pro forma
basis, as if such investment, loan or advance (and any related incurrence or
assumption of Indebtedness) had occurred at the beginning of the most
recently-ended four fiscal quarter period for which the Company has delivered
financial statements under Section 7.1(a) or Section 7.1(b) that precedes the
Determination Date for such investment, loan or advance, the Leverage Ratio as
of such Determination Date would not exceed the lesser of (1) 3.50 to 1 or
(2) the maximum Leverage Ratio permitted under the Bank Credit Agreement for a
similar purpose.
Section 10.5.    Swap Agreements.     The Company will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Company or any of its Subsidiaries), and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.
Section 10.6.    Restricted Payments.         The Company will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
(r) the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
(s)Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
(t)the Company may make the following Restricted Payments with respect to its
Equity Interests in each case so long as no Default or Event of Default exists
or would be caused thereby:
(i)Restricted Payments during fiscal year 2011 in an aggregate amount not to
exceed $20,000,000; provided, however, that the Company shall not make any
Restricted Payment in fiscal year 2011 that, when aggregated with all other
Restricted Payments made by the Company in such fiscal year, exceeds $10,000,000
if, on a pro forma basis, assuming such Restricted Payment (and any related
incurrence of Indebtedness) had occurred at the beginning of the most
recently-ended four fiscal quarter period for which the Company has delivered
financial statements under Section 7.1 (a) or Section 7.1(b) that precedes the
Determination Date for such Restricted Payment, the Leverage Ratio as of such
Determination Date would be equal to or greater than 2.5 to 1; and
(ii)Restricted Payments during fiscal year 2012; provided, however, that the
Company shall not make any Restricted Payment in fiscal year 2012 that, when
aggregated with all other Restricted Payments made by the Company in such fiscal
year, exceeds $10,000,000 if, on a pro forma basis, assuming such Restricted
Payment (and any related incurrence of Indebtedness) had occurred at the
beginning of the most recently-ended four fiscal quarter period for which the
Company has delivered financial statements under Section 7.1(a) or Section
7.1(b) that precedes the Determination Date for such Restricted Payment, the
Leverage Ratio as of such Determination Date would be equal to or greater than
the lesser of (1) 3.50 to 1 or (2) the maximum Leverage Ratio permitted under
the Bank Credit Agreement for a similar purpose.
(iii)Restricted Payments during fiscal year 2013 and each fiscal year
thereafter; provided, however, that the Company shall not make any Restricted
Payment in fiscal year 2013 or any fiscal year thereafter that, when aggregated
with all other Restricted Payments made by the Company in such fiscal year,
exceeds $10,000,000 if, on a pro forma basis, assuming such Restricted Payment
(and any related incurrence of Indebtedness) had occurred at the beginning of
the most recently-ended four fiscal quarter period for which the Company has
delivered financial statements under Section 7.1(a) or Section 7.1(b) that
precedes the Determination Date for such Restricted Payment, the Leverage Ratio
as of such Determination Date would be greater than or equal to 3.50 to 1.
Section 10.7.    Transactions with Affiliates.         The Company will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties, (b)
transactions between or among the Company and its Wholly-Owned Subsidiaries not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 10.6.
    

17

--------------------------------------------------------------------------------

 

Section 10.8.    Restrictive Agreements.    The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its Equity Interests or to make or repay loans or
advances to the Company or any other Subsidiary or (c) the ability of any
Subsidiary to Guarantee Indebtedness of the Company or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
10.8 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) clauses (a) and (c) of the foregoing shall not apply to restrictions and
conditions contained in any Indebtedness in excess of $25,000,000 in aggregate
amount on the date of incurrence or issuance of such Indebtedness and permitted
hereunder and shall not apply to restrictions or conditions contained in any
lending commitment for Indebtedness in excess of $25,000,000 in aggregate amount
and permitted hereunder, (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (vi) clause (a) of the foregoing shall
not apply to customary provisions in leases restricting the assignment thereof.
Section 10.9.    Disposition of Assets.        The Company will not, and will
not permit any of its Subsidiaries to, sell, lease, license, transfer, assign or
otherwise dispose of any of its business, assets, rights, revenues or property,
real, personal or mixed, tangible or intangible, whether in one or a series of
transactions, other than inventory sold in the ordinary course of business upon
customary credit terms, sales of scrap or obsolete material or equipment and
sales of fixed assets the proceeds of which are used to purchase other property
of a similar nature of at least equivalent value within 180 days of such sale,
provided, however, that this Section 10.9 shall not prohibit any such sale,
lease, license, transfer, assignment or other disposition if (i) the aggregate
book value (disregarding any write-downs of such book value other than ordinary
depreciation and amortization) of all of the business, assets, rights, revenues
and property disposed of shall be less than, in any fiscal year of the Company,
fifteen percent (15%) of the aggregate book value of the Consolidated Total
Assets as of the end of the immediately preceding fiscal year, and (ii)
immediately after such transaction, no Default or Event of Default shall exist
or shall have occurred and be continuing, and provided, further, that this
Section 10.9 shall not prohibit any such sale or other disposition of a Dealer
Subsidiary so long as (a) the aggregate book value (disregarding any write-downs
of such book value other than ordinary depreciation and amortization) of all
such dispositions of Dealer Subsidiaries, excluding any dispositions of Dealer
Subsidiaries permitted under clause (i) of this Section 10.9, in any fiscal year
shall not exceed 5% of the aggregate book value of the Consolidated Total Assets
as of the end of the immediately preceding fiscal year, and (b) both before and
immediately after such transaction, no Default or Event of Default shall exist
or shall have occurred and be continuing.
    

18

--------------------------------------------------------------------------------

 

Section 10.10.    Change in Business.         The Company shall not and shall
not permit its Subsidiaries to engage, either directly or indirectly through
Affiliates, in any business substantially different from the business of the
Company or the applicable Subsidiary as of December 18, 2007; provided, however,
that the Company and its Subsidiaries may engage in any business reasonably
related, ancillary or complimentary to the business in which they are engaged as
of December 18, 2007.
Section 10.11.    Leverage Ratio.    The Company will not permit the Leverage
Ratio to exceed 3.5 to 1.0 as of the end of any fiscal quarter; provided,
however, that the Company may elect (the “Step-Up Election”) to increase the
maximum Leverage Ratio permitted by this Section 10.11 to 4.0 to 1.0 for four
consecutive fiscal quarter end dates (or, such shorter period as the Company may
elect pursuant to the immediately following proviso) by providing a written
notice (the “Step-Up Election Notice”) to the Holders of such Step-Up Election
prior to the Company's filing with the SEC its Annual Report on Form 10-K or
Quarterly Report on Form 10-Q for the fiscal period ending on the first fiscal
quarter end date for which the Step-Up Election is to take effect; provided,
however, that the Company may elect to terminate the Step-Up Election as of the
second or third fiscal quarter end date for which the Step-Up Election is in
effect by providing a written notice (the “Step-Up Termination Notice”) to the
Holders of such election prior to the Company's filing with the SEC its Annual
Report on Form 10-K or Quarterly Report on Form 10-Q for the fiscal period
ending on such date; and provided, further however, that the Company pays the
Additional Interest pursuant to Section 1.2. The Company may make only one
Step-Up Election. Upon the expiration or early termination of the Step-Up
Election, the maximum Leverage Ratio permitted by this Section 10.11 shall
revert to 3.5 to 1.0.
Section 10.12.    Interest Coverage Ratio.     The Company will not permit the
Interest Coverage Ratio to be less than 4.0 to 1.0 as of the end of any fiscal
quarter.
Section 10.13.    Debt Prepayments.     The Company shall not (x) pay any
scheduled payment prior to the due date thereof as in effect on the date hereof,
or prepay any principal, premium, interest or any other amount (including
sinking fund payments), with respect to any 2007 Senior Notes; (y) redeem,
purchase, defease, acquire or otherwise satisfy (or offer to redeem, purchase,
acquire or otherwise satisfy) any 2007 Senior Notes prior to the due date
thereof as in effect on the date hereof; or (z) make any payment or deposit any
monies, securities or other property with any trustee or other Person with
respect to any 2007 Senior Notes that has the effect of violating clause (x) or
(y) above (any of the foregoing, a “2007 Senior Notes Prepayment”), unless:
(u)no Default or Event of Default exists or will result after giving effect to
any such 2007 Senior Notes Prepayment;
(v)the Leverage Ratio as of the Determination Date, but immediately before
giving effect to such 2007 Senior Notes Prepayment, is less than the lesser of
(1) 3.50 to 1 or (2) the maximum Leverage Ratio permitted under the Bank Credit
Agreement for a similar purpose, as evidenced by a certificate of a Senior
Financial Officer of the Company setting forth reasonably detailed calculations
of the Leverage Ratio immediately before giving effect to such 2007 Senior Notes
Prepayment;
(w)after giving effect to such 2007 Senior Notes Prepayment, the aggregate
amount of Available Unused Commitments (as defined in the Bank Credit Agreement,
as in effect on the date hereof) of all Bank Lenders is at least $100,000,000;
and
(x)all of the Public Debt Securities shall have been repaid in full prior to the
date of such Senior Notes Prepayment.
    

19

--------------------------------------------------------------------------------

 

Section 10.14.    Terrorism Sanctions Regulations.    The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage
in any dealings or transactions with any such Person.
Section 11.    Events of Default
If any of the following events (“Events of Default”) shall occur:
(y)the Company shall fail to pay any principal of any Note or Make-Whole Amount,
if any, on any Note when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;
(z)the Company shall fail to pay any interest (including any Additional
Interest) on any Note or any fee or any other amount (other than an amount
referred to in clause (a) of this Section 11) payable under this Agreement, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
(aa)any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary Guarantor in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(ab)the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 7.1(d), 7.1(e), 7.1(f) or  9.5 (with
respect to the Company's or any Subsidiary Guarantor's existence) or in Section
10 (other than Section 10.7);
(ac)the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Section 11) or any other Transaction Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from any holder to the Company;
(ad)the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);
(ae)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness permitted
by this Agreement that becomes due as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness;
(af)an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(ag)the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 11(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(ah)the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(ai)one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $5,000,000 shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment;
(aj)(i) an ERISA Event shall have occurred that, in the opinion of the Required
Holder(s), when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; (ii) the
Company or any Subsidiary shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan
that, in the opinion of the Required Holder(s), when taken together with all
other such events or conditions, if any, could reasonably be expected to result
in liability of the Company and its Subsidiaries in an aggregate amount
exceeding $1,000,000; or (iii) there exists any fact or circumstance that could
reasonably be expected to result in the imposition of a Lien or security
interest under Section 412(n) of the Code (or, for years in which the PPA
applies to any Plan, Section 430(k) of the Code) or under ERISA; or
(ak)Any Transaction Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Transaction Document, or the Company or any Subsidiary
shall deny that it has any further liability under any Transaction Document to
which it is a party, or shall give notice to such effect.

20

--------------------------------------------------------------------------------

 

Section 12.    Remedies on Default, Etc
Section 12.1.    Acceleration.         (a) If an Event of Default with respect
to the Company described in paragraph (h) or (i) of Section 11 has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable and the Facility shall automatically terminate.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in aggregate principal amount of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable, and Prudential may at its option, by notice in writing to the Company,
terminate the Facility.
(c)    If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing with respect to any Notes, any holder or holders
of Notes at the time outstanding affected by such Event of Default may at any
time, at its or their option, by notice or notices to the Company, declare all
the Notes held by such holder or holders to be immediately due and payable.
Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies.    If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein, or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
    

21

--------------------------------------------------------------------------------

 

Section 12.3.    Rescission.    At any time after the Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
not less than 51% in aggregate principal amount of the Notes then outstanding,
by written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc.         No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder's rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys' fees, expenses and disbursements.
Section 13.    Registration; Exchange; Substitution of Notes
Section 13.1.    Registration of Notes.         The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes.     Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(iii)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder's attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company's expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series as
such surrendered Note in exchange therefor, in an aggregate principal amount
equal to the unpaid principal amount of the surrendered Note. Each such new Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.3, provided, that in lieu thereof such
holder may (in reliance upon information provided by the Company, which shall
not be unreasonably withheld) make a representation to the effect that the
purchase by any holder of any Note will not constitute a non-exempt prohibited
transaction under section 406(a) of ERISA.
The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.
Section 13.3.    Replacement of Notes.         Upon receipt by the Company at
the address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person's own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series as such lost, stolen, destroyed or mutilated Note, dated
and bearing interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
Section 14.    Payments on Notes
Section 14.1.    Place of Payment.    Subject to Section 14.2, payments of
principal, Make-Whole Amount and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, National Association in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.
    

22

--------------------------------------------------------------------------------

 

Section 14.2.    Home Office Payment.     So long as any Purchaser or such
Purchaser's nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount and
interest by the method and at the address specified for such purpose for such
Purchaser in its Confirmation of Acceptance or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or such Person's nominee,
such Person will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note.
Section 15.    Expenses, Etc
Section 15.1.    Transaction Expenses.         Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses of a special counsel for the Purchasers. If the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys' fees) incurred by each Purchaser
and each other holder of a Note in connection with enforcements of rights
hereunder or any amendments, waivers or consents under or in respect of this
Agreement, the Notes or any other Transaction Documents (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the reasonable costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Notes or any other Transaction Documents or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes or any other Transaction Documents, or
by reason of being a holder of any Note, and (b) the costs and expenses,
including financial advisors' fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes. The Company will pay, and will save each Purchaser, and each other holder
of a Note harmless from, all claims in respect of any fees, costs or expenses if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes).
    

23

--------------------------------------------------------------------------------

 

Section 15.2.    Survival.    The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.
Section 16.    Survival of Representations and Warranties; Entire Agreement
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
Section 17.    Amendment and Waiver
Section 17.1.    Requirements.        This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holder(s), except that (a) no amendment
or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing, (b) (i) with the written
consent of Prudential (and without the consent of any other holder of Notes),
the provisions of Section 1.1 or 2 may be amended or waived (except insofar as
any such amendment or waiver would affect any rights or obligations with respect
to the purchase and sale of Notes which shall have become Accepted Notes prior
to such amendment or waiver), and (ii) with the written consent of all of the
Purchasers which shall have become obligated to purchase Accepted Notes of any
Series (and not without the written consent of all such Purchasers), any of the
provisions of Sections 2 and 4 may be amended or waived insofar as such
amendment or waiver would affect only rights or obligations with respect to the
purchase and sale of the Accepted Notes of such Series or the terms and
provisions of such Accepted Notes and (c) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest (if such change results in a decrease in the
interest rate) or of the Make-Whole Amount on, the Notes, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, or (iii) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes
(a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of any Note unless such remuneration is concurrently paid,
or security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
Section 17.3.    Binding Effect, Etc.        Any amendment or waiver consented
to as provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note or any other Transaction Documents shall operate as a waiver of
any rights of any holder of such Note. As used herein, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.
Section 17.4.    Notes Held by Company, Etc.         Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes or
any other Transaction Documents, or have directed the taking of any action
provided herein or in the Notes or any other Transaction Documents to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates shall be deemed not to be outstanding.

24

--------------------------------------------------------------------------------

 

Section 18.    Notices
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (b) by
a recognized overnight delivery service (with charges prepaid), or (c) by
posting to IntraLinks® or a similar service reasonably acceptable to the
Required Holders if the sender on the same day sends or causes to be sent notice
of such posting by email or in accordance with clause (a) or (b) above. Any such
notice must be sent:
(i)    if to Prudential or a Purchaser or such Purchaser's nominee, to
Prudential or such Purchaser or such Purchaser's nominee at the address or, in
the case of clause (c) above, the email address, specified for such
communications, in the case of Prudential, in the Purchaser Schedule attached
hereto, or, in the case of any Purchaser, in such Purchaser's Confirmation of
Acceptance or at such other address or email address as such Purchaser or such
Purchaser's nominee shall have specified to the Company in writing pursuant to
this Section 18;
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, the Company at its address or email address set
forth at the beginning hereof to the attention of Chief Financial Officer, with
copies to the Treasurer, the Assistant Treasurer and the General Counsel, or at
such other address or email address as the Company shall have specified to the
holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary in this Section 18, any communication
pursuant to Section 2 shall be made by the method specified for such
communication in Section 2, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, in the
case of a facsimile transmission communication, the communication is signed by
an Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the facsimile transmission terminal the number of which is
listed for the party receiving the communication in the Information Schedule or
at such other facsimile transmission terminal as the party receiving the
information shall have specified in writing to the party sending such
information, and in the case of an email communication, the PDF attachment to
such email communication is signed by an Authorized Officer of the party
conveying the information, such email is addressed to the attention of an
Authorized Officer of the party receiving the information, and such email is in
fact received at the email address which is listed for the Authorized Officer of
the party receiving the communication in the Information Schedule or at such
other email address as the party receiving the information shall have specified
in writing to the party sending such information.

25

--------------------------------------------------------------------------------

 

Section 19.    Reproduction of Documents
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on any Closing Day (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 20.    Confidential Information
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser's behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser's directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser's Notes),
(ii) such Purchaser's financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (v) any Person from which such
Purchaser offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser's investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser's Notes, the Subsidiary Guaranty and this Agreement. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement. On reasonable request by the Company in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company embodying the provisions of this Section 20.
Section 21.    Substitution of Purchaser
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate's agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
Section 22.    Miscellaneous
Section 22.1.    Successors and Assigns.     All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2.    Payments Due on Non-Business Days.    Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
    

26

--------------------------------------------------------------------------------

 

Section 22.3.    Accounting Terms.         All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP; provided that, if (a) the Company elects to change its
accounting practices during the term of this Agreement from those used in the
preparation of the annual financial statements for the fiscal year ended May 31,
2008, or (b) GAAP changes during the term of this Agreement such that any
covenants contained herein would then be calculated in a materially different
manner or with materially different components, then the Company and the
Required Holder(s) agree to negotiate in good faith to amend this Agreement in
such respects as are necessary to conform those covenants as criteria for
evaluating the Company's financial condition to substantially the same criteria
as were effective prior to such change by the Company or in GAAP; provided,
however, that, until the Company and the Required Holder(s) so amend this
Agreement, all such covenants shall be calculated in accordance with the
accounting practices or GAAP as in effect immediately prior to such change
(“Static GAAP”). During any period that compliance with any covenants shall be
determined pursuant to Static GAAP, the Company shall include reconciliations in
reasonable detail between GAAP (including the relevant accounting change) and
Static GAAP with respect to the applicable compliance calculations contained in
each certificate of a Senior Financial Officer delivered pursuant to Section 7.2
during such period. Notwithstanding the foregoing or any other provision of this
Agreement providing for any amount to be determined in accordance with GAAP, for
purposes of determining compliance with the covenants contained in this
Agreement, any election by the Company to measure an item of Indebtedness (other
than items described in clause (m) thereof) using fair value (as permitted by
Accounting Standards Codification 820-12, formerly known as Statement of
Financial Accounting Standards No. 159 or any similar accounting standard) shall
be disregarded and such determination shall be made as if such election had not
been made. For purposes of calculating the Leverage Ratio and the Interest
Coverage Ratio, any Acquisition or any sale or other disposition outside the
ordinary course of business by the Company or any of its Subsidiaries of any
asset or group of related assets in one or a series of related transactions, the
net proceeds from which exceed $1,000,000, including the incurrence of any
Indebtedness and any related financing or other transactions in connection with
any of the foregoing, occurring during the period for which such ratios are
calculated, shall be deemed to have occurred on the first day of the relevant
period for which such ratios were calculated on a pro forma basis acceptable to
the Required Holder(s).
Section 22.4.    Severability.         Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.5.    Construction.         Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 22.6.    Counterparts.         This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.
Section 22.7.    Governing Law.     This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of Illinois excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
Section 22.8.    Jurisdiction and Process; Waiver of Jury Trial.     (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any Illinois
State or federal court sitting in Cook County, in the City of Chicago, over any
suit, action or proceeding arising out of or relating to this Agreement or the
Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
        

27

--------------------------------------------------------------------------------

 

Section 22.9.    Transaction References.    The Company agrees that Prudential
may (i) refer to its role in establishing the Facility, as well as the identity
of the Company the maximum aggregate principal amount of the Notes and the date
on which the Facility was established, on its internet site or in marketing
materials, press releases, published “tombstone” announcements or any other
print or electronic medium and (ii) display the Company's corporate logo in
conjunction with any such reference.
* * * * *
 
    

28

--------------------------------------------------------------------------------

 

When this Agreement is executed and delivered by the Company and Prudential, it
shall become a binding agreement between the Company, on one hand, and
Prudential, on the other hand. This Agreement shall also inure to the benefit of
each Purchaser which shall have executed and delivered a Confirmation of
Acceptance and each such Purchaser shall be bound by this Agreement to the
extent provided in such Confirmation of Acceptance. This Agreement may be
executed in any number of counterparts, each executed counterpart constituting
an original but all together only one agreement.
 
Very truly yours,
 
Herman Miller, Inc.
 
 
By     
Name:     
Title:     
This Agreement is hereby
accepted and agreed to as
of the date thereof.
Prudential Investment Management, Inc.
 
 
 
By:    _______________________________
Vice President
 
 
1

29

--------------------------------------------------------------------------------

 

PURCHASER SCHEDULE
 
 
 
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
 
 
(1)All payments to Prudential shall be made by wire transfer of immediately
available funds for credit to:
JPMorgan Chase Bank
New York, New York
ABA No.: 021-000-021
Account No.: 304232491
Account Name: PIM Inc. - PCG
 
 
(2)Address for all notices relating to payments:
Prudential Investment Management, Inc.
c/o The Prudential Insurance Company of America
Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, New Jersey 07102-4077
 
Attention: Manager
 
 
(3)Address for all other communications and notices:
Prudential Investment Management, Inc.
c/o Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
 
(4)Recipient of telephonic prepayment notices:
Manager, Trade Management Group
Telephone: (973) 367-3141
Facsimile: (800) 224-2278
 
 
(5)Tax Identification No.: 22-2540245
 
 

 
 
A-2
 
Information Schedule
(to Private Shelf Agreement)
INFORMATION SCHEDULE
Authorized Officers for Prudential and Prudential Affiliates
P. Scott von Fischer
Managing Director
Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
Telephone: (312) 540-4225
Facsimile: (312) 540-4222
Email: scott.vonfischer@prudential.com
Marie L. Fioramonti
Managing Director
Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
Telephone: (312) 540-4233
Facsimile: (312) 540-4222
Email: marie.fioramonti@pricoacapital.com
Paul G. Price
Managing Director
Central Credit
Prudential Capital Group
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102
 
Telephone: (973) 802-9819
Facsimile: (973) 802-2333
Email: paulg.price@prudential.com
William S. Engelking
Senior Vice President
Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
Telephone: (312) 540-4214
Facsimile: (312) 540-4222
Email: william.engelking@prudential.com
Julia B. Buthman
Senior Vice President
Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
Telephone: (312) 540-4237
Facsimile: (312) 540-4222
Email: julia.buthman@prudential.com
G. Anthony Coletta
Senior Vice President
Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
Telephone: (312) 540-4226
Facsimile: (312) 540-4222
Email: anthony.coletta@prudential.com


30

--------------------------------------------------------------------------------

 

Tan Vu
Senior Vice President
Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
Telephone: (312) 540-5437
Facsimile: (312) 540-4222
Email: tan.vu@prudential.com
James J. McCrane
Vice President
Prudential Capital Group
4 Gateway Center
Newark, New Jersey 07102-4062
 
Telephone: (973) 802-4222
Facsimile: (973) 624-6432
Email: james.mccrane@prudential.com
Charles J. Senner
Director
Prudential Capital Group
4 Gateway Center
Newark, New Jersey 07102-4062
 
Telephone: (973) 802-6660
Facsimile: (973) 624-6432
Email: charles.senner@prudential.com
Dianna D. Carr
Senior Vice President
Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
Telephone: (312) 540-4224
Facsimile: (312) 540-4222
Email: dianna.carr@prudential.com
David S. Quackenbush
Vice President
Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
Telephone: (312) 540-4222
Facsimile: (312) 540-4245
Email: david.quackenbush@prudential.com
Joshua Shipley
Vice President
Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601
 
Telephone: (312) 540-4220
Facsimile: (312) 540-4222
Email: joshua.shipley@prudential.com

 
 

31

--------------------------------------------------------------------------------

 

Authorized Officers for the Company
Brian c. Walker
President and CEO
Herman Miller, Inc.
855 East Main Avenue
P.O. Box 302
Zeeland, Michigan 49464-0302
 
Telephone: (616) 654-8589
Facsimile: (616) 654-5546
Email: Brian_Walker@hermanmiller.com
Gregory J. Bylsma
EVP, Chief Financial Officer
Herman Miller, Inc.
855 East Main Avenue
P.O. Box 302
Zeeland, Michigan 49464-0302
 
Telephone: (616) 654-7578
Facsimile: (616) 654-7585
Email: Greg_Bylsma@hermanmiller.com
Jeffrey Stutz
Vice President of Investor Relations &
 Treasurer
Herman Miller, Inc.
855 East Main Avenue
P.O. Box 302
Zeeland, Michigan 49464-0302
 
Telephone: (616) 654-8538
Facsimile: (616) 654-7218
Email: Jeff_Stutz@hermanmiller.com
Robyn Hofmeyer
Corporate Controller
Herman Miller, Inc.
855 East Main Avenue
P.O. Box 302
Zeeland, Michigan 49464-0302
 
Telephone: (616) 654-5442
Facsimile: (616) 654-7218
Email: Robyn_Hofmeyer@hermanmiller.com

 
 

32

--------------------------------------------------------------------------------

 

Schedule A
(to Private Shelf Agreement)
Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptance” is defined in Section 2(e).
“Acceptance Day” is defined in Section 2(e).
“Acceptance Window” means, with respect to any interest rate quotes provided by
Prudential pursuant to Section 2(d), the time period designated by Prudential in
such interest rate quote, or orally when such quote is delivered orally, as the
time period during which the Company may elect to accept such interest rate
quotes. If no such time period is designated by Prudential with respect to any
such interest rate quotes, then the Acceptance Window for such interest rate
quotes will be 5 minutes after the time Prudential shall have provided such
interest rate quotes to the Company.
“Accepted Note” is defined in Section 2(e).
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person.
“Additional Interest” is defined in Section 1.2.
“Administrative Agent” means Wells Fargo Bank, N.A. in its capacity as
administrative agent under the Bank Credit Agreement, together with its
successors and assigns in such capacity.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, and
(ii) with respect to Prudential, shall include any managed account, investment
fund or other vehicle for which Prudential Financial, Inc. or any Affiliate of
Prudential Financial, Inc. then acts as investment advisor or portfolio manager.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means the Private Shelf Agreement, dated as of December 14, 2010,
among the Company, on one hand, and Prudential and each Prudential Affiliate
that becomes a party thereto, on the other hand, as amended from time to time.
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
“Authorized Officer” shall mean (i) in the case of the Company, any Senior
Financial Officer, its chief executive officer, any vice president of the
Company designated as an “Authorized Officer” of the Company in the Information
Schedule attached hereto or any vice president of the Company designated as an
“Authorized Officer” of the Company for the purpose of this Agreement in an
Officer's Certificate executed by the Company's chief executive officer or chief
financial officer and delivered to Prudential, as such Information Schedule and
Officer's Certificate may be amended in writing from time to time and (ii) in
the case of Prudential or any Prudential Affiliate, any Person designated as an
“Authorized Officer” of Prudential and Prudential Affiliates in the Information
Schedule or any Person designated as its “Authorized Officer” for the purpose of
this Agreement in a certificate executed by one of Prudential's Authorized
Officers or a lawyer in Prudential's law department. Any action taken under this
Agreement on behalf of the Company by any individual who on or after the date of
this Agreement shall have been an Authorized Officer of the Company and whom
Prudential or any Prudential Affiliate in good faith believes to be an
Authorized Officer of the Company at the time of such action shall be binding on
the Company even though such individual shall have ceased to be an Authorized
Officer of the Company, and any action taken under this Agreement on behalf of
Prudential or any Prudential Affiliate by any individual who on or after the
date of this Agreement shall have been an Authorized Officer of Prudential or
such Prudential Affiliates and whom the Company in good faith believes to be an
Authorized Officer or Prudential or such Prudential Affiliate at the time of
such action shall be binding on Prudential or such Prudential Affiliate even
though such individual shall have ceased to be an Authorized Officer of
Prudential or such Prudential Affiliate.
“Available Facility Amount” is defined in Section 2(a)(i).
“Bank Credit Agreement” means the Amended and Restated Credit Agreement dated as
of June 23, 2009 by and among the Company, certain Subsidiaries of the Company
named therein, Wells Fargo Bank, National Association, as administrative agent,
and the other financial institutions party thereto, as amended, restated,
joined, supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof which constitute the primary bank credit
facility of the Company and its Subsidiaries.
“Bank Credit Agreement Amendment” is defined in Section 4.10.
“Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or committee to which functions of the board of
directors have been formally delegated; (b) with respect to a limited liability
company, the board of managers of the company or such managers or committee to
which functions of the board of managers have been formally delegated; (c) with
respect to a partnership, the Board of Directors of the general partner of the
partnership; and (d) with respect to any other Person, the managers, directors,
trustees, board or committee of such Person or its owners serving a similar
function.
“Business Day” means any day other than (i) a Saturday, a Sunday, (ii) a day on
which commercial banks in New York, New York are required or authorized to be
closed and (iii) for purposes of Section 2(c) hereof only, a day on which
Prudential is not open for business.
“Cancellation Date” is defined in Section 2(g)(iv).
“Cancellation Fee” is defined in Section 2(g)(iv).
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Lease Obligation” of any Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” is defined in Section 8.7(f).
“Control Event” is defined in Section 8.7(g).
“Closing Day” means with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance for such Accepted Note, provided that (i) if the
Company and the Purchaser which is obligated to purchase such Accepted Note
agree on an earlier Business Day for such closing, the “Closing Day” for such
Accepted Note shall be such earlier Business Day and (ii) if the closing of the
purchase and sale of such Accepted Note is rescheduled pursuant to Section 3.2,
the Closing Day for such Accepted Note, for all purposes of this Agreement
except references to “original Closing Day” in Section 2(g)(iii), shall mean the
Rescheduled Closing Day with respect to such Accepted Note.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Herman Miller, Inc., a Michigan corporation.
“Confidential Information” is defined in Section 20.
“Confirmation of Acceptance” is defined in Section 2(e).
“Confirmation of Subsidiary Guaranty” is defined in Section 4.11.
“Consolidated EBITDA” means, with reference to any period, the net income (or
loss) of the Company and its Subsidiaries for such period, plus, to the extent
deducted from revenues in determining such net income, (a) Consolidated Interest
Expense, (b) expense for income taxes paid or accrued, (c) depreciation, (d)
amortization, (e) other non-cash expenses, including non-cash, share-based
compensation deducted from net income in accordance with SFAS 123(R),
(f) non-recurring costs or expenses incurred in connection with a restructuring
or permitted merger or acquisition (in each case, with the written consent of
the Required Holder(s), which shall not be unreasonably withheld), (g) non-cash
charges related to settlement accounting under the Company's pension plans, so
long as such non-cash charges are added back in the calculation of Consolidated
EBITDA under the Bank Credit Agreement for a similar purpose and (h)
extraordinary non-cash losses incurred other than in the ordinary course of
business, minus, to the extent included in such net income, extraordinary gains
realized other than in the ordinary course of business, all as determined in
accordance with GAAP and calculated for the Company and its Subsidiaries on a
consolidated basis.
“Consolidated Indebtedness” means, as of any date, the Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis.
“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated Total Assets” means, as of any date, the total assets of the
Company and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Company as of such date.
“Dealer Subsidiary” means a Subsidiary which limits its operations to dealing in
the Company's products and has no assets unrelated to such operations.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means with respect to the Notes of any Series that rate of
interest that is 2% per annum above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such Series.
“Delayed Delivery Fee” is defined in Section 2(g)(iii).
“Determination Date” means (a) for purposes of Section 10.3(c)(iv) with respect
to any acquisition, the date such acquisition closes, (b) for purposes of
Section 10.4(d) with respect to any investment, loan or advance, the date such
investment, loan or advance is made, (c) for purposes of Section 10.6(c)(ii) or
10.6(c)(iii) with respect to any Restricted Payment, the date such Restricted
Payment is made and (d) for purposes of Section 10.13(b) with respect to any
2007 Senior Notes Prepayment, the date on which such 2007 Senior Notes
Prepayment is made.
“Disclosure Documents” is defined in Section 5.3.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.
“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in United States Dollars, such amount, and (b) with respect to any amount
in any currency, other than United States Dollars, the equivalent in United
States Dollars of such amount, determined by Prudential using the Exchange Rate
with respect to such currency at the time in effect at the time of
determination.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived (or, for
years in which funding requirements are governed by the PPA, any failure to
satisfy the applicable minimum funding standards under Section 412(a)(2) of the
Code or Section 302(a)(2) of ERISA, whether or not waived); (c) the filing
pursuant to Section 412(d) of the Code or Section 303 of ERISA (or, for years in
which the PPA applies to any Plan, Section 412(c) of the Code or Section 302(c)
of ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into United States Dollars at the time of determination on such day on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by Prudential and the Company, or, in the absence of such
agreement, Prudential may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.
“Facility” is defined in Section 2(a)(i).
“Form 10-Q” is defined in Section 7.1(a).
“Form 10-K” is defined in Section 7.1(b).
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means
(a) the government of
(i)     the United States of America or any state or other political subdivision
thereof, or
(ii)     any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which has jurisdiction over any properties of the
Company or any Subsidiary, or
(b)     any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Government Obligations” shall mean direct obligations of the United States of
America or any agency or instrumentality of the United States of America, the
payment or guarantee of which constitutes a full faith and credit obligation of
the United States of America.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matched the duration of such Accepted Note.
“Herman Miller Exposure” means, at any time, the aggregate principal amount of
(i) Notes, 2007 Senior Notes or other debt obligations of the Company
outstanding at such time held by Prudential Financial Entities (other than
Notes, 2007 Senior Notes or such other promissory notes of the Company held for
separate accounts), and (ii) Accepted Notes which Prudential Financial Entities
have agreed to purchase but which have not been purchased at such time (other
than Accepted Notes to be purchased for separate accounts).
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances, (k) all
Off-Balance Sheet Liabilities of such Person, (l) all obligations under any
Disqualified Stock of such Person and (m) the Net Mark-to-Market Exposure of
such Person under Swap Agreements. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Indebtedness of any Person shall not include (i)
leases under which such Person is lessee that are true operating leases or (ii)
such Person's obligations under performance bonds
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 of the aggregate principal amount of the Notes
then outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.
“Interest Expense” means, with respect to any person for any period, the sum of
(a) gross interest expense of such person for such period on a consolidated
basis, including (i) the amortization of debt discounts, (ii) the amortization
of all fees (including fees with respect to Swap Agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense, (iii) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with the
asset securitization or similar transaction which are payable to any person
other than the Company or a Wholly-Owned Subsidiary and (b) capitalized interest
of such person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received by the
Company and the Subsidiaries with respect to Swap Agreements.
“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Company, the ratio of Consolidated EBITDA to Consolidated Interest Expense, as
calculated for the four consecutive fiscal quarters of the Company then ending.
“Issuance Fee” is defined in Section 2(h)(ii).
“Issuance Period” is defined in Section 2(b).
“Knowledge” means the actual knowledge of a Responsible Officer, or knowledge
that a Responsible Officer would have obtained if he or she had engaged in good
faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter to which such Knowledge relates.
“Leverage Ratio” means, as of the applicable Determination Date, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA, as
calculated for the most recently-ended four fiscal quarter period for which the
Company has delivered financial statements under Section 7.1(a) or Section
7.1(b). For purposes of calculating the Leverage Ratio, (i) Consolidated
Indebtedness shall not include the success fee (the “Success Fee”) incurred by
the Company in connection with Project Offshore (but only to the extent that
such fee does not exceed $25,000,000) and shall not include the contingent value
right (the “CVR”) granted by the Company in connection with Project Offshore
(but only to the extent that obligations owing by Company in connection with
such right do not exceed $25,000,000) and (ii) the amount of any loss or gain
resulting from any change in the amount of the Success Fee or the CVR in any
applicable period shall be added to (in the case of any loss) or deducted from
(in the case of any gain), as the case may be, the net income (or loss) of the
Company and its Subsidiaries for purposes of calculating Consolidated EBITDA for
such period; provided, however, that such addition or deduction shall be without
duplication of any addition to or deduction from net income (or loss) described
in clauses (a) through (g) of the definition of “Consolidated EBITDA” and shall
be made only to the extent the amount of such loss or gain was included in the
calculation of the net income (or loss) of the Company and its Subsidiaries for
such period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Make-Whole Amount” shall have the meaning set forth in Section 8.6 with respect
to any Note.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform any of its obligations under any Transaction Document or (c) the rights
of or benefits available to the holders under any Transaction Document.
“Material Indebtedness” means Indebtedness (other than the Indebtedness
evidenced by the Notes), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding the Dollar Equivalent of $10,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time
“Moody's” shall mean Moody Investors Service, Inc.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreements as of the date of determination (assuming the Swap Agreements were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreements as of the
date of determination (assuming such Swap Agreements were to be terminated as of
that date).
“Notes” is defined in Section 1.1.
“Off-Balance Sheet Liability” of a Person means (a) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (b) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (c) the amount of obligations outstanding under the
legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction were structured as
a secured lending transaction rather than as a purchase or (d) any other
transaction (excluding operating leases for purposes of this clause (d)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, calculated based on the aggregate outstanding amount of
obligations outstanding under the legal documents entered into as part of any
such transaction on any date of determination that would be characterized as
principal if such transaction were structured as a secured lending transaction,
whether or not shown as a liability on a consolidated balance sheet of such
Person, in a manner reasonably satisfactory to the Required Holder(s).
“Officer's Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Acquisitions” is defined in Section 10.3.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not delinquent or are being
contested in compliance with Section 9.4;
(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 9.4;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 11(k); and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means any investment that would qualify as cash
equivalents under GAAP and any other investments permitted by Company's
investment policy as of December 18, 2007.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“PPA” means the Pension Protection Act of 2006.
“Principal Credit Facility” means (i) the Bank Credit Agreement, (ii) the 2007
Note Purchase Agreement and the 2007 Senior Notes, or (iii) any other credit
facility or agreement under which there is outstanding Indebtedness of the
Company or any Subsidiary in an aggregate amount of $10,000,000 or more or
commitments therefor.
“Project Offshore” means the Acquisition by the Company of Nemschoff Chairs, LLC
which occurred on June 24, 2009.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Target” is defined in Section 10.3(c).
“Prudential” is defined in the introduction hereof.
“Prudential Financial Entity” shall mean Prudential Financial, Inc. and any
other corporation or entity controlling, controlled by, or under common control
with Prudential Financial, Inc.. For purposes of this definition the terms “
control”, “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a corporation's or other entity's voting
securities or interests.
“Public Debt Securities” means the Company's debt securities due March 15, 2011.
“Purchasers” is defined in the introduction hereof.
“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.
“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.
“Rescheduled Closing Day” is defined in Section 3.2.
“Request for Purchase” is defined in Section 2(c).
“Required Holder(s)” means, at any time, the holders of not less than 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).
“Responsible Officer” means the chief executive officer of the Company, any
Senior Financial Officer, the chief legal officer of the Company and any other
officer of the Company with responsibility for the administration of the
activities that are addressed by the relevant portion of this Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
“S&P” means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Step-Up Election” is defined in Section 10.11.
“Step-Up Election Notice” is defined in Section 10.11.
“Step-Up Termination Notice” is defined in Section 10.11.
“Structuring Fee” is defined in Section 2(g)(i).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, any reference to a “Subsidiary” is a reference to a Subsidiary
of the Company.
“Subsidiary Guarantor” means each Subsidiary which is party to the Subsidiary
Guaranty.
“Subsidiary Guaranty” is defined in Section 9.7(a) of this Agreement.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Tangible Net Worth” means, as of any date of determination, the stockholders'
equity of the Company as of such date minus the Company's intangible assets as
of such date, in each case determined on a consolidated basis in accordance with
GAAP
“Transaction Document” means this Agreement, the Notes, any Subsidiary Guaranty,
any Confirmation of Guaranty and any other agreements or instruments executed in
connection herewith at any time.
“2007 Note Purchase Agreement” means the Note Purchase Agreement dated as of
December 18, 2007 by and among the Company and the purchasers listed on Schedule
A attached thereto, as amended, restated, joined, supplemented or otherwise
modified from time to time, and any renewals, extensions or replacements
thereof.
“2007 Senior Notes” means the Company's Series A Senior Notes due January 3,
2015 and Series B Senior Notes due January 3, 2018.
“2007 Senior Notes Prepayment” is defined in Section 10.13 of this Agreement.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except directors' qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person. Unless the context otherwise clearly requires, any
reference to a “Wholly-Owned Subsidiary” is a reference to a Wholly-Owned
Subsidiary of the Company.
 

33

--------------------------------------------------------------------------------

 

 
Schedule 5.4(a)
(to Private Shelf Agreement)
Organization and Ownership of Shares of Subsidiaries; Affiliates
 
 
Parent Company
State of Incorporation
 
Herman Miller, Inc.
855 East Main Avenue
PO Box 302
 Zeeland, Michigan 49464
Michigan
 

 
 
Officers and Position
Board of Directors
Term Expiration
James Christenson, Sr. VP Legal, Secretary
Michael A. Volkema, Chairman
2013
Don Goeman, EVP, Research, D&D
Lord Brian Griffiths
2011
Steve Gane, Sr. VP, President Geiger International
Douglas French
2012
Ken Goodsen, SVP Oper.
Mary Vermeer Andringa
2011
Andrew Lock, EVP International
J. Barry Griswell
2011
Gregory Bylsma, EVP, Chief Financial Officer
John R. Hoke III
2012
Curt Pullen, EVP, President North America
James Kackley
2012
Elizabeth A. Nickels, EVP, Pres HM Healthcare
Dorothy A. Terrell
2013
Kathleen Koch, Sr.VP Marketing, Facilities
Dr. David Ulrich
2013
Jeffrey Stutz, VP Investor Relations & Treasurer
Mark Nemschoff
2011
Brian C. Walker, Pres & CEO
Brian C. Walker
2011
Bruce Benedict Watson, Exec. Creative Director
 
 

 
 
Entity
Ownership
State or
Country of Corp.
844782 Ontario, Inc.
Herman Miller, Inc. 100%
Canada
Brandrud Furniture, Inc.
Nemschoff Chairs, Inc. 100%
Washington
Colebrook Bosson Saunders, Inc.
Herman Miller, Inc. 100%
Michigan
Colebrook Bosson Saunders, Ltd.
Herman Miller, Inc. 100%
UK
Colebrook Bosson Saunders, Pty. Ltd.
Herman Miller, Inc. 100%
Australia
Convia, Inc. (fka HMI Purple, Inc.)
Herman Miller, Inc. 99%, other 1%
Delaware
Coro Acquisition Corporation - California
Herman Miller, Inc. 100%
Michigan
Federal Solutions, LLC
Herman Miller, Inc. 100%
Wisconsin
Geiger International, Inc.
Herman Miller, Inc. 100%
Delaware
Herman Miller (Aust.) PTY LTD
Herman Miller, Inc. 100%
Australia
Herman Miller (Ningbo) Furniture Co., Ltd.
Herman Miller, Inc. 100%
China
Herman Miller (Shanghai) Commercial and Trading Co., Ltd.
Herman Miller, Inc. 100%
PRC

 
Entity
Ownership
State or
Country of Corp.
Herman Miller Accessories, LLC
Herman Miller, Inc. 100%
Delaware
Herman Miller Asia Pte. Ltd.
Herman Miller, Inc. 100%
Singapore
Herman Miller B.V.
Herman Miller, Ltd. 100%
Netherlands
Herman Miller Canada, Inc.
Herman Miller, Inc. 100%
Canada
Herman Miller Deutschland
Herman Miller, Inc. 100%
Michigan
Herman Miller do Brasil, Ltda.
Herman Miller, Inc. 80%Herman Miller Liquidating 20%
Brazil
Herman Miller Furniture (India) Pvt. Ltd.
Herman Miller Asia Pted. Ltd. 99.99%
Herman Miller Ltd. .01%
India
Herman Miller Global Customer Solutions (Hong Kong), Inc.
Herman Miller, Inc. 50%
Herman Miller, Ltd. 50%
Hong Kong
Herman Miller Global Customer Solutions, Inc.
Herman Miller, Inc. 100%
Michigan
Herman Miller Holdings Limited
Herman Miller, Inc. 100%
England and Wales
Herman Miller Japan, Ltd.
Herman Miller, Inc. 100%
Japan
Herman Miller Limited
Herman Miller, Inc. 100%
United Kingdom
Herman Miller Mexico SA de CV
Hermiri de SA de CV 99.1%
Herman Miller, Inc. 00.9%
Mexico, D.F.
Herman Miller OP Spectrum Holdings, Inc.
Herman Miller, Inc. 100%
Michigan
Herman Miller Servicios S. de R.L. de C.V.
Hermiri de SA de CV 99.1%
Herman Miller, Inc. 00.9%
Mexico, D.F.
Herman Miller Zeeland, Inc.
Herman Miller, Inc. 100%
Michigan
Hermiri de SA de CV
Herman Miller, Inc. 74.35%
HM Delaware 25.63%
0.01% James Christenson
Mexico
HM Delaware LLC
Herman Miller Inc. 100%
Delaware
HMI Bell, Inc.
Convia, Inc. 100%
Delaware
HMI Liquidating Company
Herman Miller, Inc. 100%
Michigan
HMI Oregon Dealership, Inc.
Herman Miller, Inc. 100%
Michigan
Integrated Metal Technologies, Inc.
Herman Miller, Inc. 100%
Michigan
Jubilee Foundation - (a/k/a Herman Miller Foundation)
Herman Miller, Inc. 100%
Michigan
Meridian, Inc.
Herman Miller, Inc. 100%
Michigan
Milsure Insurance, Ltd.
Herman Miller, Inc. 100%
Barbados, West Indies
Nemschoff Chairs, Inc.
Herman Miller, Inc. 100%
Wisconsin
Nemschoff Distribution, LLC
Nemschoff Chairs, Inc. 100%
Wisconsin
Office Pavillion South Florida, Inc.
Herman Miller, Inc.
Florida
OP Ventures of Texas, Inc.
Herman Miller, Inc.
Texas
OP Ventures, Inc.
Herman Miller, Inc.
Colorado

 

34

--------------------------------------------------------------------------------

 

Schedule 5.4(d)
(to Private Shelf Agreement)
 
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
 
 
The Company's Subsidiaries organized under the laws of the countries of China,
Brazil and India are subject to restrictions on the ability to pay dividends and
other similar distribution of profits by virtue of currency exchange control
measures, corporate law and other legal prohibitions.

35

--------------------------------------------------------------------------------

 

Schedule 5.11
(to Private Shelf Agreement)
Licenses, Permits, Etc.
 
 
None.
 
 
 

36

--------------------------------------------------------------------------------

 

Schedule 5.15(c)
(to Private Shelf Agreement)
 
Existing Debt; Future Liens
 
 
The following agreements evidencing Indebtedness have specific limitations or
restrictions imposed:
2007 Note Purchase Agreement (2007 Senior Notes)
Bank Credit Agreement

                        

37

--------------------------------------------------------------------------------

 

Schedule 10.1
(to Private Shelf Agreement)
Indebtedness
 
 
None.
 
            
 
 
Limitation on Liens
 
 
Liens on property of the Company and Subsidiaries are:
UCC LIEN SEARCH SCHEDULE
 
DEBTOR: Herman Miller, Inc.
 
Schedule 10.2
(to Private Shelf Agreement)
 
Secured Party
Original
Filing No.
Original File Date
Continuation
Amendments
Collateral
KeyCorp Leasing, a Division of Key Corporate Capital, Inc.
D781947
6/5/2001
2005209705-7
12/6/05
N/A
Filing in connection with the transfer, sale & assignment of all right, title &
interest in and to rental payments and other amounts under contracts
Key Municipal Finance, a Division of Key Corp. Capital
D803298
8/3/2001
2006025060-9
2/8/06
2006090440-4
5/17/06
 
2006090441-6
5/17/06
Filing in connection with the transfer, sale & assignment of all right, title &
interest in and to rental payments and other amounts under contracts
Key Federal Finance, a Division of Key Corp. Capital Inc.
D860605
1/9/2002
2006200557-5
12/4/06
N/A
Filing in connection with the transfer, sale & assignment of all right, title &
interest in and to rental payments and other amounts under contracts
Key Federal Finance, a Division of Key Corp. Capital Inc.
D860606
1/9/2002
2006200536-1
12/4/06
N/A
Filing in connection with the transfer, sale & assignment of all right, title &
interest in and to rental payments and other amounts under contracts
Key Federal Finance, a Division of Key Corporate Capital, Inc.
D913753
5/21/2002
2007041809-9
3/15/07
N/A
Filing in connection with the transfer, sale & assignment of all right, title &
interest in and to rental payments and other amounts under contracts
Key Federal Finance, a Division of Key Corporate Capital, Inc.
2003048813-7
3/13/2003
2007196449-1
12/15/07
N/A
Filing in connection with the transfer, sale & assignment of all right, title &
interest in and to rental payments and other amounts under contracts
Wells Fargo Equipment Finance, Inc.*
2004006775-7
1/12/2004
2008150579-4
09/29/08
N/A
Lease of Specific Equipment Listed
Greater Bay Bank N.A.*
2004189720-2
9/27/2004
2009049641-5
4/02/09
2009047950-8
4/01/09
Specific Equipment that is Leased
General Electric Capital Corporation*
2005163485-4
9/19/2005
2010067057-1
5/17/10
N/A
Specific Equipment Listed

* Precautionary UCC filing relating to operating leases.
 
Secured Party
Original
Filing No.
Original File Date
Continuation
Amendments
Collateral
Seaway National Bank*
2006018337-7
1/27/2006
N/A
2006115817-3
6/29/06
 
Assignment to:
Seaway National Bank
2006115818-5
6/29/06
 
Assignment to:CSI Leasing, Inc.
2009069892-0
05/17/10
Specific Equipment that is Leased
CSI Leasing, Inc.*
2006071615-2
4/20/2006
N/A
2006128903-1
7/24/06
 
Assignment to:
Seaway National Bank
2006128905-5
7/24/06
 
Assignment to:
CSI Leasing, Inc.
2007103730-7
6/29/07
Specific Equipment that is Leased
Key Government Finance, Inc.
2006077438-2
4/28/2006
N/A
N/A
Filing in connection with the transfer, sale & assignment of all right, title &
interest in and to rental payments and other amounts under contract
U.S. Bancorp Equipment Finance, Inc.*
 
Star Truck Rentals, Inc.
2006103293-7
6/8/2006
N/A
N/A
Specific Equipment Listed
Banc of America Leasing & Capital, LLC*
2007052051-5
4/3/2007
N/A
N/A
Rights under Software License Agreement
Braun Machinery Co., Inc.*
2007075800-1
5/10/2007
N/A
N/A
Specific Equipment Listed
CS Tool Engineering, Inc.*
2007103780-2
 
JIMDI Plastics, Inc. listed as Debtor and Herman Miller listed as Additional
Debtor
6/29/2007
N/A
N/A
Specific Equipment Listed

* Precautionary UCC filing relating to operating leases.
 
Secured Party
Original
Filing No.
Original File Date
Continuation
Amendments
Collateral
Key Government Finance, Inc.
2007106872-0
7/5/2007
N/A
N/A
Filing in connection with the transfer, sale & assignment of all right, title &
interest in and to rental payments and other amounts under contract
Braun Machinery Co., Inc.*
2007169253-3
10/29/2007
N/A
N/A
Specific Equipment Listed
Raymond Leasing Corporation*
2007173857-9
11/6/2007
N/A
N/A
Specific
Equipment that is Leased

* Precautionary UCC filing relating to operating leases.
 

38

--------------------------------------------------------------------------------

 

DEBTOR: Geiger International, Inc.
Secured Party
Original Filing No.
Original File Date
Continuation
Amendments
Collateral
Dell Financial Services*
23,114,455
 
12/12/2002
N/A
N/A
Computer Equipment and Peripherals
Dell Financial Services*
007-2000-006500
6/1/2000
51482810
5/13/05
N/A
Computer Equipment and Peripherals

 
DEBTOR: Herman Miller-OP Spectrum, LLP
Secured Party
Original Filing No.
Original File Date
Continuation
Amendments
Collateral
Commonwealth of Pennsylvania
36,200,557
 
5/3/2002
N/A
N/A
All property and proceeds thereof
Commonwealth of Pennsylvania
31,550,380
 
4/26/2000
N/A
N/A
All property and proceeds thereof

 
DEBTOR: Meridian, Inc.
Secured Party
Original Filing No.
Original File Date
Continuation
Amendments
Collateral
Berkeley Federal Bank & Trust, FSB
78306A
1/2/1987
C525379
10/7/91
Assignment to:
Resolution Trust Corporation as Receiver for Trust Bank Federal Savings Bank
33811B
7/30/93
Assignment to:
TPM Holdings, Inc.
43142B
5/23/94
Assignment to Berkeley Federal Bank & Trust, FSB
43143B
5/23/94
Utility Financing Statement

* Precautionary UCC filing relating to operating leases.
 

39

--------------------------------------------------------------------------------

 

DEBTOR: Nemschoff Chairs, Inc.
Secured Party
Original Filing No.
Original File Date
Continuation
Amendments
Collateral
JP Morgan Trust Company N.A.
40,019,571,528
 
12/22/2004
090014397428
12/10/09
Assignment to: Bank of New York Mellon Trust Company, N.A.
090014601012
12/15/09
In Lieu of financing to effectuate continuation of crossfiling

 
DEBTOR: Office Pavilion South Florida, Inc.
Secured Party
Original
Filing No.
Original File Date
Continuation
Amendments
Collateral
US BanCorp*
20070673693X
10/10/2007
N/A
N/A
States that filing is for "informational purposes only". Appears to cover
specific equipment leased.
US BanCorp*
200,706,736,948
 
10/10/2007
N/A
N/A
States that filing is for "informational purposes only". Appears to cover
specific equipment leased.
US BanCorp*
200,706,872,698
 
10/29/2007
N/A
N/A
States that filing is for "informational purposes only". Appears to cover
specific equipment leased.

 
* Precautionary UCC filing relating to operating leases.
 
 
 
 
 

40

--------------------------------------------------------------------------------

 

Schedule 10.8
(to Private Shelf Agreement)
Existing Restrictions on Subsidiaries
 
 
Schedule 5.4(d) is incorporated herein by reference.
 
Schedule 5.15(c) is incorporated herein by reference.
 
 
 
 
 
 
 

41

--------------------------------------------------------------------------------

 

Exhibit 1
(to Private Shelf Agreement)
 
[Form of Note]
 
Herman Miller, Inc.
 
[___]% Senior Note, Series ___, Due [_________,20__]
 
No.      
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:
PPN______________
FOR VALUE RECEIVED, the undersigned, Herman Miller, Inc., a corporation
organized and existing under the laws of the State of Michigan (herein called
the “Company”), hereby promises to pay to ________________________, or
registered assigns, the principal sum of ____________________ DOLLARS [on the
Final Maturity Date specified above] [, payable on the Principal Prepayment
Dates and in the amounts specified above, and on the Final Maturity Date
specified above in an amount equal to the unpaid balance of the principal
hereof,] with interest (computed on the basis of a 360-day year-30-day month)
(a) on the unpaid balance thereof at the Interest Rate per annum specified above
(or, during any period when an Event of Default shall be in existence, at the
election of the Required Holder(s) of this Series of Notes at the Default Rate
(as defined below)), from the date hereof, payable on each Interest Payment Date
specified above and on the Final Maturity Date specified above, commencing with
the Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
Make-Whole Amount and, to the extent permitted by applicable law, any overdue
payment of interest, payable on each Interest Payment Date as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the Default Rate. The “Default Rate” shall mean a rate per
annum from time to time equal to the lesser of (i) the maximum rate permitted by
applicable law, and (ii) the greater of (a) 2.00% over the Interest Rate
specified above or (b) 2.00% over the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate.
Payments of principal of, interest on and any Make-Whole Amount payable with
respect to this Note are to be made at the main office of JPMorgan Chase Bank,
National Association, in New York City or at such other place as the holder
hereof shall designate to the Company in writing, in lawful money of the United
States of America.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of December 14, 2010 (herein
called the “Agreement”), between the Company, on the one hand, and Prudential
Investment Management, Inc. and each Prudential Affiliate which becomes party
thereto, on the other hand, and is entitled to the benefits thereof.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder's attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
[The Company agrees to make required prepayments of principal on the dates and
in the amounts specified above or in the Agreement.] [This Note is [also]
subject to optional prepayment, in whole or from time to time in part, on the
terms specified in the Agreement.]
The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Note, whether now or hereafter required by applicable law.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.
Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).
Herman Miller, Inc.
 
 
By     
Name:     
Title:     
 
 
 

42

--------------------------------------------------------------------------------

 

Exhibit 2(c)
(to Private Shelf Agreement)
[FORM OF REQUEST FOR PURCHASE]
 
HERMAN MILLER, INC.
Reference is made to the Private Shelf Agreement (the “Agreement”), dated as of
December 14, 2010, between Herman Miller, Inc. (the “Company”), on the one hand,
and Prudential Investment Management, Inc. (“Prudential”) and each Prudential
Affiliate which becomes party thereto, on the other hand. Capitalized terms used
and not otherwise defined herein shall have the respective meanings specified in
the Agreement.
Pursuant to Section 2(c) of the Agreement, the Company hereby makes the
following Request for Purchase:
1.    Aggregate principal amount of
the Notes covered hereby
(the “Notes”) ................... $__________ Minimum principal amount of
$25,000,000.
2.    Individual specifications of the Notes:
 
 
 
Principal
Amount
 
Final
Maturity
Date
Principal
Prepayment
Dates and
Amounts
 
Interest
Payment
Period
 
 
 
 
 
 
 
[quarterly] [semi-annually] in arrears

 
3.    Use of proceeds of the Notes:
4.    Proposed day for the closing of the purchase and sale of the Notes:
5.    The purchase price of the Notes is to be transferred to:
Name and Address
and ABA Routing
Number of Bank
 
Number of
Account
 
 

 
6.    The Company certifies that:
(a) the representations and warranties contained in Section 5 of the Agreement
are true on and as of the date of this Request for Purchase, provided, however
that:
(i) exceptions relative to Section 4.8 of the Agreement, if any, are attached as
Schedule 4.8 hereto;
(ii) exceptions relative to Section 5.12(b) of the Agreement, if any, are
attached as Schedule 5.12(b) hereto; and
(iii) exceptions relative to Section 5.12(d) of the Agreement, if any, are
attached as Schedule 5.12(d) hereto;
(b) and that there exists on the date of this Request for Purchase no Event of
Default or Default.
7.    The Issuance Fee to be paid pursuant to the Agreement will be paid by the
Company on the closing date.
Dated:
Herman Miller, Inc.
 
 
By     
Name:     
Title:     
 
 
 

43

--------------------------------------------------------------------------------

 

Exhibit 2(e)
(to Private Shelf Agreement)
[FORM OF CONFIRMATION OF ACCEPTANCE]
Reference is made to the Private Shelf Agreement (the “Agreement”), dated as of
December 14, 2010 between Herman Miller, Inc. (the “Company”), on the one hand,
and Prudential Investment Management, Inc. (“Prudential”) and each Prudential
Affiliate which becomes party thereto, on the other hand. All terms used herein
that are defined in the Agreement have the respective meanings specified in the
Agreement.
Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in Section
6 of the Agreement, and agrees to be bound by the provisions of the Agreement
applicable to the Purchasers or holders of the Notes.
Pursuant to Section 2(e) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:
I.    Accepted Notes: Aggregate principal
amount $__________________
(A)    (a)    Name of Purchaser:
(b)    Principal amount:
(c)    Final maturity date:
(d)    Principal prepayment dates and amounts:
(e)    Interest rate:
(f)    Interest payment period:        [_______] in arrears
(g)    Payment and notice instructions: As set forth on attached Purchaser
Schedule
(B)    (a)    Name of Purchaser:
(b)    Principal amount:
(c)    Final maturity date:
(d)    Principal prepayment dates and amounts:
(e)    Interest rate:
(f)    Interest payment period:        [_______] in arrears
(g)    Payment and notice instructions: As set forth on attached Purchaser
Schedule
[(C), (D)..... same information as above.]
II.    Closing Day:
III.    Issuance Fee:
Herman Miller, Inc.
 
 
By     
Name:     
Title:     
 
[PRUDENTIAL AFFILIATE]
 
 
 
By:        
Vice President
[ATTACH PURCHASER SCHEDULES]
 
 

44

--------------------------------------------------------------------------------

 

Exhibit 4.4(a)
(to Private Shelf Agreement)
 
Form of Opinion of General Counsel
to the Company
The closing opinion of James E. Christenson, Esq., General Counsel of the
Company, which is called for by Section 4.4(a) of the Private Shelf Agreement,
shall be dated the Closing Day and addressed to the Purchasers, shall be
satisfactory in scope and form to each Purchaser and shall be to the effect
that:
1.    The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Michigan, has the full corporate power
and the corporate authority to conduct the activities in which it is now engaged
and is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction in which the character of the properties owned
or leased by it or the nature of the business transacted by it makes such
licensing or qualification necessary except in jurisdictions where the failure
to be so qualified or licensed would not have a material adverse effect on the
business of the Company.
2.    Each Subsidiary is a corporation or similar legal entity, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly licensed or qualified and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
the nature of the business transacted by it makes such licensing or
qualification necessary except in jurisdictions where the failure to be so
qualified or licensed would not have a material adverse effect on the business
of such Subsidiary. All of the issued and outstanding shares of capital stock or
similar equity interests of each such Subsidiary have been duly issued, are
fully paid and non-assessable and are owned by the Company, by one or more
Subsidiaries, or by the Company and one or more Subsidiaries.
3.    The Private Shelf Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors' rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).
4.    Each Subsidiary Guaranty and Confirmation of Subsidiary Guaranty has been
duly authorized by all necessary corporate action on the part of the Subsidiary
Guarantor party thereto, has been duly executed and delivered by the Subsidiary
Guarantor and constitutes the legal, valid and binding contract of the
Subsidiary Guarantor enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors' rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).
5.    The Notes being issued by the Company on the date hereof have been duly
authorized by all necessary corporate action on the part of the Company, and the
Notes being delivered on the date hereof have been duly executed and delivered
by the Company and constitute the legal, valid and binding obligations of the
Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors' rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).
6.    The issuance and sale of the Notes being issued by the Company on the date
hereof, and the execution, delivery and performance by the Company of the
Private Shelf Agreement and by each Subsidiary Guarantor of each Subsidiary
Guarantor or Confirmation of Subsidiary Guaranty do not violate any provision of
any law or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary Guarantor or conflict with or result in any breach
of any of the provisions of or constitute a default under or result in the
creation or imposition of any Lien upon any property of the Company or any
Subsidiary Guarantor pursuant to the provisions of the Articles or Certificate
of Incorporation or By-laws, or such similar organizational or governing
instrument, as the case may be, of the Company or any Subsidiary Guarantor or
any agreement or other instrument known to such counsel to which the Company or
any Subsidiary Guarantor is a party or by which the Company or any Subsidiary
Guarantor may be bound.
7.    There are no actions, suits or proceedings pending or, to the knowledge of
such counsel after due inquiry, threatened against or affecting the Company or
any Subsidiary in any court or before any governmental authority or arbitration
board or tribunal which, if adversely determined, would have a materially
adverse effect on the properties, business, profits or condition, (financial or
otherwise) of the Company and its Subsidiaries or the ability of the Company to
perform its obligations under the Private Shelf Agreement and the Notes, or of
any Subsidiary Guarantor's ability to perform its obligations under the
Subsidiary Guaranty and Confirmation of Guarantees to which it is a party, or on
the legality, validity or enforceability of the Company's obligations under the
Private Shelf Agreement and the Notes or any Subsidiary Guarantor's obligations
under the Subsidiary Guaranty and Confirmation of Guaranty to which it is a
party. To the knowledge of such counsel, neither the Company nor any Subsidiary
is in default with respect to any court or governmental authority, or
arbitration board or tribunal.
8.    The issuance, sale and delivery of the Notes being issued by the Company
on the date hereof under the circumstances contemplated by the Private Shelf
Agreement do not, under existing law, require the registration of the Notes
under the Securities Act of 1933, as amended, or the qualification of an
indenture under the Trust Indenture Act of 1939, amended.
9.    Neither the issuance of the Notes being issued by the Company on the date
hereof nor the application of the proceeds of the sale of the Notes will violate
or result in a violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulation issued pursuant thereto, including, without
limitations, Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
10.    The Company is not an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
The opinion of James E. Christenson, Esq., General Counsel of the Company, shall
cover such other matters relating to the sale of the Notes as each Purchaser may
reasonably request and successors and assigns of the Purchasers shall be
entitled to rely on such opinion. With respect to matters of fact on which such
opinion is based, such counsel shall be entitled to rely on appropriate
certificates of public officials and other officers of the Company and its
Subsidiaries.
 

45

--------------------------------------------------------------------------------

 

Exhibit 4.4(c)
(to Private Shelf Agreement)
 
Form of Opinion of Special Counsel
to the Purchasers
 
 
The closing opinion of Schiff Hardin LLP special counsel to the Purchasers,
called for by Section 4.4(b) of the Private Shelf Agreement, shall be dated the
date of Closing and addressed to each Purchaser, shall be satisfactory in form
and substance to each Purchaser and shall be to the effect that:
1.    The Company is a corporation, validly existing and in good standing under
the laws of its jurisdiction of incorporation.
2.    The Private Shelf Agreement constitutes the legal, valid and binding
contract of the Company enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors' rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).
3.    The Notes being issued by the Company on the date hereof constitute the
legal, valid and binding obligations of the Company enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent conveyance and
similar laws affecting creditors' rights generally, and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).
4.    The issuance, sale and delivery of the Notes being issued by the Company
on the date hereof under the circumstances contemplated by the Private Shelf
Agreement do not, under existing law, require the registration of the Notes
under the Securities Act of 1933, as amended, or the qualification of an
indenture under the Trust Indenture Act of 1939, as amended. With respect to
matters of fact upon which such opinion is based, Schiff Hardin LLP, may rely on
appropriate certificates of public officials and officers of the Company and
upon representations of the Company and the Purchasers delivered in connection
with the issuance and sale of the Notes.
In rendering the opinion set forth in paragraph 1 above, Schiff Hardin LLP may
rely, as to matters referred to in paragraph 1, solely upon an examination of
the Articles of Incorporation certified by, and a certificate of good standing
of the Company from, the Secretary of State of the State of Michigan, the Bylaws
of the Company and the general business corporation law of the State of
Michigan. In rendering the above opinion Schiff Hardin LLP has assumed the due
authorization, execution and delivery of the Private Shelf Agreement and the
Notes and the corporate power and corporate authority to execute and deliver the
Private Shelf Agreement and the Notes. The opinion of Schiff Hardin LLP, is
limited to the laws of the State of Illinois and the Federal laws of the United
States.    
 
CH2
 
9220902.9
 

46